Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

BETWEEN

BEAN MERIDIAN L.L.C.

AND

GREAT LAKES DREDGE & DOCK COMPANY, LLC

 

 

 

 

 

April 10, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

DEFINITIONS

 

1

1.01

 

Definitions

 

1

1.02

 

Interpretation

 

4

1.03

 

Deposit

 

4

 

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE OF PROPERTY

 

5

2.01

 

Purchase and Sale of Property

 

5

2.02

 

Payment of Purchase Price

 

6

2.03

 

Current Liens

 

6

2.04

 

Allocation of Purchase Price

 

7

2.05

 

Non-Assumed Obligations

 

7

 

 

 

 

 

ARTICLE III

 

DELIVERY

 

8

3.01

 

Delivery of the Property

 

8

3.02

 

Risk of Loss

 

9

3.03

 

Conduct of Business

 

10

3.04

 

Negative Covenants

 

11

3.05

 

Consents

 

11

3.06

 

No Solicitation

 

11

 

 

 

 

 

ARTICLE IV

 

REIMBURSEMENTS

 

12

4.01

 

Closing Reimbursements

 

12

 

 

 

 

 

ARTICLE V

 

INSPECTIONS, DUE DILIGENCE REVIEW

 

12

5.01

 

Initial Inspection

 

12

5.02

 

Access and Information; Inspections

 

12

5.03

 

Final Inspection Certificate

 

14

 

 

 

 

 

ARTICLE VI

 

CLOSING

 

14

6.01

 

Closing Date

 

14

6.02

 

Place of Closing

 

15

6.03

 

Delivery by Buyer

 

15

6.04

 

Delivery by Seller

 

16

6.05

 

Insurance Agreement

 

17

6.06

 

Taxes and Fees

 

17

6.07

 

Cooperation

 

17

 

 

 

 

 

ARTICLE VII

 

SELLER’S REPRESENTATIONS AND WARRANTIES

 

18

7.01

 

Seller’s Representations and Warranties

 

18

7.02

 

Survival

 

24

7.03

 

CONDITION OF PROPERTY

 

24

 

 

 

 

 

ARTICLE VIII

 

BUYER’S REPRESENTATIONS AND WARRANTIES

 

24

8.01

 

Buyer’s Representations and Warranties

 

24

8.02

 

Survival

 

26

 

-i-


--------------------------------------------------------------------------------


 

 

 

 

 

ARTICLE IX

 

CONDITIONS TO CLOSING APPLICABLE TO BUYER

 

26

9.01

 

No Termination

 

27

9.02

 

Bring-Down of Seller Warranties

 

27

9.03

 

Changes from the Vessel Reports

 

27

9.04

 

Document Delivery

 

27

 

 

 

 

 

ARTICLE X

 

CONDITIONS TO CLOSING APPLICABLE TO SELLER

 

28

10.01

 

No Termination

 

28

10.02

 

Bring-Down of Buyer Warranties

 

28

10.03

 

Document Delivery

 

28

 

 

 

 

 

ARTICLE XI

 

TERMINATION

 

28

11.01

 

Termination

 

28

 

 

 

 

 

ARTICLE XII

 

EMPLOYEES

 

30

12.01

 

Seller’s Retained Employee Liability

 

30

12.02

 

Assumed Employees

 

30

12.03

 

Crew Reimbursement

 

30

12.04

 

No Third-Party Beneficiary

 

31

 

 

 

 

 

ARTICLE XIII

 

INDEMNIFICATION AND RELATED MATTERS

 

31

13.01

 

Indemnification

 

31

13.02

 

Indemnification Notice

 

32

13.03

 

Indemnification Procedure

 

33

 

 

 

 

 

ARTICLE XIV

 

POST-CLOSING

 

34

14.01

 

Diligence and Further Assurances

 

34

14.02

 

Books and Records

 

35

 

 

 

 

 

ARTICLE XV

 

NOTICES

 

35

15.01

 

Notices

 

35

 

 

 

 

 

ARTICLE XVI

 

MISCELLANEOUS PROVISIONS

 

36

16.01

 

Cost and Expenses

 

36

16.02

 

Counterparts

 

37

16.03

 

Headings

 

37

16.04

 

Entire Agreement

 

37

16.05

 

Amendment; Assignment

 

37

16.06

 

Press Releases

 

37

16.07

 

Binding Agreement; No Third Party Rights

 

38

16.08

 

Time is of the Essence

 

38

16.09

 

Governing Law and Jurisdiction and Consent to Service

 

38

16.10

 

Waiver

 

38

16.11

 

Severability

 

39

16.12

 

Strict Performance

 

39

16.13

 

Agreement Preparation

 

39

 

-ii-


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of the 10th
day of April, 2007 between BEAN MERIDIAN L.L.C., a Delaware limited liability
company (“Seller”), and GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware
limited liability company (“Buyer”) who agree as follows:


ARTICLE I
DEFINITIONS


1.01         DEFINITIONS.  THE FOLLOWING WORDS HAVE THE FOLLOWING MEANINGS WHEN
USED IN THIS AGREEMENT:

“Attendant Plant” means those various vessels described in Exhibit A.

“Bill of Sale” means the various bills of sale to be signed and delivered on the
Closing Date and to be in the form and contain all the terms and conditions as
shown in Exhibits B-1 and B-2.

“CERCLA” is defined in Section 7.01(k)(i) hereof.

“Closing” is defined in Section 6.01(a) hereof.

“Closing Date” is defined in Section 6.01(a) hereof.

“Damages” is defined in Section 13.01(a) hereof.

“Delay Damages” is defined in Section 6.01(a) hereof.

“Deposit” is defined in Section 1.03(a) hereof.

“Designated Employees” means those certain employees of Seller (or its
affiliates) who work on the Vessel identified in writing by Buyer to Seller as
those employees Buyer intends to offer to employ in the operation of the
Property.

“Drop Dead Date” is defined in Section 11.01(c) hereof.

1


--------------------------------------------------------------------------------


“Effective Date” is the date of execution of this Agreement.

“Environmental Laws” is defined in Section 7.01(k)(v) hereof.

“Escrow Agent” is defined in Section 1.03(a) hereof.

“Escrow Agreement” is defined in Section 1.03(a) hereof.

“Excluded Items” means the property of Seller described in Exhibit C which shall
not be part of the Property sold to Buyer.

“Final Inspection Certificate” is defined in Section 5.03 hereof.

“Governmental Action” is defined in Section 11.01(g).

“Hazardous Materials” is defined in Section 7.01(k)(i) hereof.

“Indemnified Party” is defined in Section 13.02 hereof.

“Indemnifying Party” is defined in Section 13.02 hereof.

“Insurance Agreement” is defined in Section 6.05 hereof.

“Inventories” means those spare parts, manuals, blue prints, supplies, tools,
stores, lubricants, potable water and fuel aboard any of the Attendant Plant or
the Vessel at the time of delivery.

“Lien” shall mean any mortgage, lien charge, restriction, pledge, security
interests, option, lease or sublease, claim, right of any third party,
encumbrance or other charges or rights of others of any kind or nature.

“Lien Release Documents” is defined in Section 2.03(b) hereof.

“Miscellaneous Property” means the items of equipment described in Exhibit D.

“Non-Assumed Obligations” is defined in Section 2.05 hereof.

“Notice of Claim” is defined in Section 13.02 hereof.

“PCBs” is defined in Section 7.01(k)(i) hereof.

2


--------------------------------------------------------------------------------


“Person” means an individual, corporation, partnership, trust, limited liability
company, association, joint venture, government (or an agency or political
subdivision thereof) or other entity of any kind.

“Property” means the Vessel, the Attendant Plant, the Spare Parts, the
Miscellaneous Property, the Inventories and the Related Property.

“Purchase Price” means Twenty Seven Million Dollars ($27,000,000.00), plus the
Delay Damages, if any, as provided in Section 6.01(a).

“Related Property” means (a) to the extent transferable by Seller, all of
Seller’s rights under warranties, guarantees and the like, if any, of
manufacturers, suppliers or other third parties which pertain to any of the rest
of the Property, (b) the records, maintenance records, itemization of spare
parts, data and other written information, if any, related to any of the rest of
the Property, including, without limitation, any and all plans, drawings
(including as built and proposed) engineering calculations, regulatory
correspondence and documentation, vendor information, drawings and
correspondence, and (c) to the extent transferable by Seller, all governmental
and other licenses, certificates and permits related to the use and operation of
any of the rest of the Property that are currently in force or issued in the
name of Seller and which Buyer elects to maintain in connection with Buyer’s
operations.

“Spare Parts” means the various equipment, inventory and other items described
in Exhibit E.

“Substances” is defined in Section 7.01(k)(i) hereof.

“Target Date” is defined in Section 6.01(a) hereof.

“Third Party Action” is defined in Section 11.01(g).

3


--------------------------------------------------------------------------------


“Transaction Documents” means this Agreement and all documents, instruments and
agreements executed and delivered in connection with this Agreement.

“Vessel” means that vessel described in Exhibit F, together with such Vessel’s
engines, machinery, masts, spars, boats, anchors, cables, chains, rigging
tackle, fittings, tools, pumps, pumping equipment, gear, apparel, furniture,
furnishing, outfit, appliances, equipment, spares or replacement parts, and all
other appurtenances thereto appertaining or belonging.

“Vessel Reports” is defined in Section 5.01 hereof.


1.02         INTERPRETATION.  UNLESS THE CONTEXT OF THIS AGREEMENT OTHERWISE
REQUIRES, (I) WORDS OF ANY GENDER SHALL BE DEEMED TO INCLUDE EACH OTHER GENDER,
(II) WORDS USING THE SINGULAR OR PLURAL NUMBER SHALL ALSO INCLUDE THE PLURAL OR
SINGULAR NUMBER, RESPECTIVELY, AND (III) REFERENCES TO “HEREOF,” “HEREIN,”
“HEREBY” AND SIMILAR TERMS SHALL REFER TO THE ENTIRE AGREEMENT.


1.03         DEPOSIT.


(A)           ON THE EFFECTIVE DATE, (I) BUYER AND SELLER SHALL ENTER INTO AN
ESCROW AGREEMENT IN THE FORM OF EXHIBIT G AND MADE A PART HEREOF (THE “ESCROW
AGREEMENT”) WITH LASALLE BANK NATIONAL ASSOCIATION, AS ESCROW AGENT (THE “ESCROW
AGENT”); AND (II) PURCHASER SHALL DELIVER TO THE ESCROW AGENT $2,700,000.00 AS A
GOOD FAITH DEPOSIT (THE “DEPOSIT”).


(B)           IN THE EVENT AFTER BUYER DEPOSITS THE DEPOSIT, THE PURCHASE AND
SALE CONTEMPLATED BY THIS AGREEMENT IS TERMINATED (I) BY BUYER PURSUANT TO
EITHER SECTION 11.01(B) OR (C) BECAUSE THE CONDITIONS SET FORTH IN ARTICLE IX
ARE NOT CAPABLE OF BEING SATISFIED BY THE DROP DEAD DATE; (II) BY BUYER PURSUANT
TO SECTION 11.01(D); (III)  BY EITHER BUYER OR SELLER PURSUANT TO EITHER SECTION
11.01(E) OR SECTION 11.01(F) HEREOF; OR (IV) BY EITHER BUYER OR SELLER PURSUANT
TO SECTION 11.01(G)  RESULTING FROM A GOVERNMENTAL ACTION OR A THIRD PARTY
ACTION WHICH RELATES TO THE OWNERSHIP OR OPERATION OF THE PROPERTY BY SELLER OR
ITS AFFILIATES OR WHICH MIGHT RESULT IN A

4


--------------------------------------------------------------------------------



LIEN ON THE PROPERTY, THEN BUYER SHALL BE ENTITLED TO THE DEPOSIT, AND THE
ESCROW AGENT SHALL PROMPTLY DELIVER THE DEPOSIT TO BUYER.  EXCEPT IN THE CASE
THE AGREEMENT IS TERMINATED BY EITHER BUYER OR SELLER PURSUANT TO SECTION
11.01(E), SECTION 11.01(F) OR SECTION 11.01(G), THE DELIVERY OF THE DEPOSIT TO
BUYER PURSUANT TO THIS SECTION 1.03(B) SHALL NOT IN ANY WAY LIMIT ANY LEGAL
RECOURSE FOR DAMAGES, EXCLUDING ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES,
SPECIFIC PERFORMANCE OR ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO BUYER
RESULTING THEREFROM.


(C)           IN THE EVENT THE AGREEMENT IS TERMINATED AFTER BUYER DEPOSITS THE
DEPOSIT FOR ANY REASON OTHER THAN AS SET FORTH IN SECTION 1.03(B), THEN SELLER
SHALL BE ENTITLED TO THE DELIVERY OF THE DEPOSIT AND THE ESCROW AGENT SHALL
PROMPTLY DELIVER THE DEPOSIT TO SELLER.  THE DELIVERY OF THE DEPOSIT TO SELLER
PURSUANT TO THIS SECTION 1.03(C) AND THE PAYMENT OF DELAY DAMAGES, IF ANY,
PURSUANT TO SECTION 6.01(C) SHALL CONSTITUTE LIQUIDATED DAMAGES AND SHALL BE
PAID IN LIEU OF ANY ADDITIONAL LEGAL RECOURSE FOR ANY DAMAGES, SPECIFIC
PERFORMANCE OR ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO SELLER RESULTING
THEREFROM.


(D)           BUYER AND SELLER COVENANT AND AGREE TO FURNISH AND DELIVER THE
APPROPRIATE INSTRUCTIONS TO THE ESCROW AGENT AS REQUIRED BY SECTIONS 1.03(B) AND
(C)  OF THIS AGREEMENT AND THE TERMS OF THE ESCROW AGREEMENT.


(E)           AT THE CLOSING, THE DEPOSIT SHALL BE RETURNED TO BUYER UNLESS
BUYER GIVES WRITTEN DIRECTION TO THE ESCROW AGENT TO DELIVER THE DEPOSIT TO
SELLER AS PARTIAL PAYMENT OF THE PURCHASE PRICE.


ARTICLE II
PURCHASE AND SALE OF PROPERTY


2.01         PURCHASE AND SALE OF PROPERTY.  IN CONSIDERATION OF THE PURCHASE
PRICE AND UPON AND SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS HEREINAFTER
SET FORTH, SELLER AGREES TO ASSIGN, SELL AND CONVEY TO BUYER FREE AND CLEAR OF
ANY LIENS AND BUYER AGREES TO PURCHASE AND

5


--------------------------------------------------------------------------------



ACCEPT FROM SELLER AT THE CLOSING ON THE CLOSING DATE ALL OF THE RIGHTS, TITLE
AND INTERESTS OF SELLER IN AND TO THE PROPERTY.  THE EXCLUDED ITEMS DO NOT FORM
A PART OF THE PROPERTY.


2.02         PAYMENT OF PURCHASE PRICE.  SUBJECT TO SECTION 2.03 HEREOF, THE
PURCHASE PRICE, LESS THE DEPOSIT IF PREVIOUSLY PAID TO SELLER PURSUANT TO
SECTION 1.03(E), PLUS THE DELAY DAMAGES, IF ANY, SHALL BE PAID BY BUYER TO
SELLER ON THE CLOSING DATE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS FOR
CREDIT TO SELLER TO AN ACCOUNT DESIGNATED BY SELLER IN A LETTER OF DIRECTION TO
BE DELIVERED TO BUYER PRIOR TO THE CLOSING UNDER SECTION 2.03(C).


2.03         CURRENT LIENS.


(A)           ATTACHED HERETO AS EXHIBIT H ARE THE LIENS CURRENTLY AGAINST THE
PROPERTY.


(B)           AT LEAST ONE (1) DAY PRIOR TO CLOSING, SELLER SHALL CAUSE EACH
LIEN HOLDER TO DELIVER TO SELLER’S COUNSEL, (I) PAY-OFF LETTERS AS OF THE
CLOSING; AND (II) EXECUTED MORTGAGE RELEASES, LIEN RELEASES, TERMINATION
STATEMENTS AND OTHER APPROPRIATE DOCUMENTS TO RELEASE OR TERMINATE THE LIENS,
ALL OF WHICH SHALL HAVE BEEN APPROVED AS TO FORM AND SUFFICIENCY BY BUYER,
(COLLECTIVELY, “LIEN RELEASE DOCUMENTS”).


(C)           AT THE CLOSING ON THE CLOSING DATE, SELLER SHALL FURNISH BUYER
WITH A WRITTEN LETTER OF DIRECTION FOR THE PAYMENT OF THE PURCHASE PRICE WHICH
SHALL INCLUDE INSTRUCTIONS TO DIRECTLY PAY THE LIEN HOLDERS THE AMOUNTS DUE
PURSUANT TO THE PAY-OFF LETTERS PREVIOUSLY DELIVERED.


(D)           IF THE SELLER’S LENDERS OBJECT TO THE PROCEDURE SET FORTH IN
SECTION 2.03(B) HEREOF, THEN BUYER AGREES TO CHANGE THE PROCEDURE TO ONE
SATISFACTORY TO THE LENDERS, PROVIDED BUYER RECEIVES THE LIEN RELEASE DOCUMENTS
SIMULTANEOUS WITH PAYMENT OF THE PURCHASE PRICE.

6


--------------------------------------------------------------------------------



2.04         ALLOCATION OF PURCHASE PRICE.  THE PURCHASE PRICE SHALL BE
ALLOCATED AMONG THE PROPERTY AS OF THE CLOSING DATE AS SET FORTH IN EXHIBIT I. 
THIS ALLOCATION SHALL BE BINDING ON BUYER AND SELLER AND USED IN ANY FILINGS
REQUIRED TO BE MADE TO THE UNITED STATES INTERNAL REVENUE SERVICE OR ANY STATE
TAXING AUTHORITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


2.05         NON-ASSUMED OBLIGATIONS.  BUYER SHALL NOT ASSUME OR PAY AND SELLER
SHALL CONTINUE TO BE RESPONSIBLE FOR ANY DEBT, OBLIGATION OR LIABILITY, OF ANY
KIND OR NATURE (FIXED OR CONTINGENT, KNOWN OR UNKNOWN) OF SELLER WHETHER OR NOT
RELATING TO THE PROPERTY (“NON-ASSUMED OBLIGATIONS”).  BUYER IS NOT AND SHALL
NOT BE DEEMED A SUCCESSOR OF SELLER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BUYER SHALL NOT ASSUME ANY NON-ASSUMED OBLIGATIONS OF SELLER, WHICH
SHALL INCLUDE WITHOUT LIMITATION, THE FOLLOWING DEBTS, OBLIGATIONS OR
LIABILITIES:


(A)           ANY LIABILITY OF SELLER FOR ANY FEDERAL, STATE, LOCAL OR FOREIGN
TAXES WHETHER OR NOT RELATING TO THE PROPERTY;


(B)           ANY CLAIM, ACTION, SUIT OR PROCEEDING, WHETHER KNOWN OR UNKNOWN,
AND WHETHER PENDING AS OF THE CLOSING DATE OR ARISING THEREAFTER, RESULTING FROM
THE OWNERSHIP OR OPERATION OF ANY OF THE PROPERTY BY SELLER OR ANY OF ITS
EMPLOYEES, AGENTS, SUBCONTRACTORS OR AFFILIATES PRIOR TO THE CLOSING DATE,
INCLUDING, WITHOUT LIMITATION, ANY MARITIME TORTS;


(C)           ANY LIABILITIES OR OBLIGATIONS OF SELLER TO ANY OF ITS EMPLOYEES,
FORMER EMPLOYEES, AGENTS OR BENEFITED THIRD PARTY, WHETHER UNDER AN EMPLOYMENT
CONTRACT OR OTHERWISE;


(D)           ANY LIABILITIES OR OBLIGATIONS ARISING OUT OF, RESULTING FROM OR
RELATING TO ANY COLLECTIVE BARGAINING AGREEMENT TO WHICH SELLER OR ANY OF ITS
AFFILIATES IS OR WAS A PARTY, OR ANY BREACH THEREOF BY SELLER OR ANY OF ITS
AFFILIATES;

7


--------------------------------------------------------------------------------



(E)           ANY LIABILITIES OR OBLIGATIONS OF SELLER OR ANY OF ITS AFFILIATES
TO ANY OF ITS EMPLOYEES OR FORMER EMPLOYEES FOR ANY AMOUNTS DUE UNDER ANY
POLICY, PLAN, PROCEDURE, OR OTHER COMMITMENT OF SELLER OR ANY OF ITS AFFILIATES,
EITHER WRITTEN OR ORAL, OR IMPLIED, INCLUDING BUT NOT LIMITED TO OBLIGATIONS FOR
THE PAYMENT OF SEVERANCE PAY, HOLIDAY PAY, SICK PAY, EDUCATIONAL ALLOWANCES,
WORKMEN’S COMPENSATION, HEALTH AND WELFARE BENEFITS, AND/OR ANY RETROACTIVE
SALARY OR WAGE INCREASES;


(F)            ANY OBLIGATIONS BY SELLER OR ANY OF ITS AFFILIATES FOR ANY
AMOUNTS DUE TO EMPLOYEES FOR FAILURE TO COMPLY WITH THE OVERTIME PAY
REQUIREMENTS OF THE FAIR LABOR STANDARDS ACT OR ANY PENALTIES ASSESSED AS A
RESULT OF SUCH FAILURE;


(G)           ANY LIABILITY OF SELLER OR ANY OF ITS AFFILIATES FOR ANY OTHER
PAYMENT WHICH MAY BE DUE TO SELLER’S EMPLOYEES FROM SELLER OR ANY OF ITS
AFFILIATES BY REASON OF THEIR DISCHARGE, LAYOFF OR OTHER SEPARATION OF
EMPLOYMENT WITH SELLER; AND


(H)           ANY LIABILITIES OR OBLIGATIONS ARISING FROM CLAIMS, PROCEEDINGS OR
CAUSES OF ACTION RESULTING FROM PROPERTY DAMAGE OR PERSONAL INJURIES (INCLUDING
DEATH) CAUSED BY SELLER OR SERVICES RENDERED BY SELLER.


ARTICLE III
DELIVERY


3.01         DELIVERY OF THE PROPERTY.  ON THE CLOSING DATE, BUYER SHALL TAKE
POSSESSION OF THE PROPERTY.  SELLER AGREES TO COOPERATE WITH BUYER IN MAKING ANY
NECESSARY ARRANGEMENTS, AS BUYER REASONABLY REQUESTS, TO ALLOW BUYER, AT BUYER’S
RISK AND EXPENSE, TO KEEP THE PROPERTY LOCATED OR DOCKED, AS THE CASE MAY BE,
WHEREVER SUCH PROPERTY WAS LOCATED OR DOCKED PRIOR TO THE CLOSING DATE FOR SUCH
REASONABLE PERIOD OF TIME TO ALLOW THE REMOVAL THEREOF BY BUYER.  ON THE CLOSING
DATE, BUYER SHALL CAUSE ITS EMPLOYEES TO BE STATIONED ON BOARD THE VESSEL AND
SELLER SHALL CAUSE ALL OF ITS EMPLOYEES AND AGENTS TO BE REMOVED FROM THE VESSEL
AND OTHER PROPERTY, EXCLUDING THE DESIGNATED EMPLOYEES.

8


--------------------------------------------------------------------------------



3.02         RISK OF LOSS.


(A)           UNTIL THE CLOSING, THE PROPERTY SHALL BE AT THE SOLE RISK AND LOSS
OF SELLER.  UPON THE CLOSING, TITLE AND ALL RISK OF LOSS SHALL TRANSFER TO
BUYER.  SELLER SHALL KEEP THE PROPERTY INSURED AGAINST LOSS OR DAMAGE IN
ACCORDANCE WITH ITS EXISTING INSURANCE COVERAGE UNTIL THE CLOSING.  IF BEFORE
THE CLOSING ANY LOSS OR OTHER CASUALTY OR ANY GOVERNMENTAL TAKING AFFECTS SOME
OR ALL OF THE PROPERTY, BUYER, AT ITS SOLE OPTION, MAY ELECT ANY OF THE
FOLLOWING OPTIONS:

(I)            IF PRIOR TO CLOSING, THE PROPERTY CAN BE REPAIRED, REPLACED OR
RESTORED TO THE CONDITION THE PROPERTY WAS IN PRIOR TO THE LOSS OR CASUALTY, THE
CLOSING SHALL BE DEFERRED FOR A REASONABLE TIME (IN NO EVENT LONGER THAN THE
DROP DEAD DATE) SO THAT SELLER MAY REPAIR, REPLACE OR RESTORE THE PROPERTY TO
THE CONDITION IT WAS IN PRIOR TO THE LOSS OR CASUALTY;

(II)           IF PRIOR TO CLOSING, THE PROPERTY CAN BE REPAIRED, REPLACED OR
RESTORED TO THE CONDITION THE PROPERTY WAS IN PRIOR TO THE LOSS OR CASUALTY, THE
CLOSING SHALL PROCEED AND ALL CONDEMNATION OR INSURANCE PROCEEDS PAID OR TO BE
PAID AS A RESULT OF THE LOSS TO SUCH PROPERTY SHALL BE USED TO PAY EXPENSES OF
REPAIRING, REPLACING, AND RESTORING THE LOSS AND ANY REMAINING CONDEMNATION OR
INSURANCE PROCEEDS SHALL BE REMITTED TO SELLER;

(III)          SUBJECT TO SECTION 3.02(B) HEREOF, IF BEFORE CLOSING SUCH LOSS OR
TAKING CANNOT BE TOTALLY REPAIRED, REPLACED OR RESTORED TO THE CONDITION THE
PROPERTY WAS IN PRIOR TO THE LOSS OR CASUALTY, OR THERE IS A TAKING BY A
GOVERNMENTAL AUTHORITY BUYER MAY (BY WRITTEN NOTICE TO SELLER WITHIN FIVE (5)
DAYS AFTER RECEIPT OF NOTICE FROM SELLER OF SUCH

9


--------------------------------------------------------------------------------


LOSS, CASUALTY OR TAKING) CHOSE EITHER ALTERNATIVE (A) OR (B) BELOW.  IF BUYER
FAILS TO NOTIFY SELLER OF ITS ELECTION, BUYER WILL BE CONCLUSIVELY DEEMED TO
HAVE ELECTED TO PROCEED WITH THE CLOSING WITHOUT EXCLUDING THE DAMAGED OR TAKEN
PROPERTY IN ACCORDANCE WITH ALTERNATIVE (B) BELOW:

(A)          EXCLUDE THE PROPERTY WHICH HAS BEEN SO DAMAGED, DESTROYED OR TAKEN
AND RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE AMOUNT REFLECTED IN
EXHIBIT J FOR SUCH PROPERTY, OR IF ITS NOT LISTED IN EXHIBIT J THEN THE PURCHASE
PRICE SHALL BE REDUCED BY THE FAIR MARKET VALUE OF SUCH PROPERTY AS DETERMINED
BY A MUTUALLY ACCEPTABLE APPRAISER; OR

(B)           PROCEED WITH THE CLOSING WITHOUT EXCLUDING THE DAMAGED OR
DESTROYED PROPERTY, IN WHICH EVENT ALL INSURANCE PROCEEDS PAID OR TO BE PAID AS
A RESULT OF THE LOSS TO SUCH PROPERTY SHALL BE PAID TO BUYER; PROVIDED, HOWEVER
IF THE INSURANCE PROCEEDS ARE INSUFFICIENT TO RESTORE OR REPLACE SUCH PROPERTY,
SUCH PROPERTY SHALL BECOME AN EXCLUDED ITEM AND THE PURCHASE PRICE SHALL BE
REDUCED BY THE VALUE AS PER EXHIBIT J OF SUCH PROPERTY OR IF NOT LISTED IN
EXHIBIT J THEN THE PURCHASE PRICE SHALL BE REDUCED BY THE FAIR MARKET VALUE AS
DETERMINED BY A MUTUALLY ACCEPTABLE APPRAISER, IN EACH INSTANCE, ADJUSTED FOR
THE INSURANCE PROCEEDS PAID TO THE BUYER.


(B)           IF PRIOR TO CLOSING, THE VESSEL SUFFERS A LOSS OR CASUALTY SUCH
THAT IT IS DETERMINED TO BE EITHER (I) A TOTAL LOSS FOR INSURANCE PURPOSES OR
(II) THE LOSS OR CASUALTY IS SUCH THAT THE VESSEL WOULD NOT BE OPERATIONAL PRIOR
TO THE DROP DEAD DATE, THEN EITHER BUYER OR SELLER MAY TERMINATE THIS AGREEMENT.


3.03         CONDUCT OF BUSINESS.  PRIOR TO THE CLOSING, EXCEPT AS OTHERWISE
APPROVED BY BUYER IN WRITING, SELLER SHALL OPERATE THE PROPERTY AND ITS
BUSINESSES WHICH ARE PRESENTLY CONDUCTED WITH THE PROPERTY IN THE ORDINARY
COURSE THEREOF CONSISTENT WITH PAST PRACTICE (INCLUDING, WITHOUT LIMITATION,
CAPITAL EXPENDITURES, THE ACQUISITION OF PARTS AND INVENTORY, KEEPING OF ALL OF
THE PROPERTY IN GOOD WORKING ORDER AND REPAIR, AND REPLACING ANY PROPERTY WHICH
SHALL BE WORN OUT, LOST, STOLEN, DAMAGED OR DESTROYED) AND IN SUCH A MANNER THAT
SELLER MAY CONTINUE TO PERFORM ITS OBLIGATIONS UNDER THE EXISTING CONTRACTS AND
AS MAY BE REQUIRED BY

10


--------------------------------------------------------------------------------



ANY APPLICABLE LAW.  SELLER SHALL GIVE BUYER PROMPT WRITTEN NOTICE OF ANY AND
ALL MATERIAL ADVERSE CHANGES IN THE CONDITION OR OPERATION OF ANY OF THE
PROPERTY.  BUYER ACKNOWLEDGES AND AGREES THAT AFTER THE CONDITION SET FORTH IN
SECTION 9.03 IS SATISFIED OR WAIVED BY BUYER THAT NOTWITHSTANDING THE FOREGOING,
SELLER SHALL NOT OPERATE THE PROPERTY AND THAT THE PROPERTY WILL BE MAINTAINED
AT A DOCK UNTIL CLOSING.


3.04         NEGATIVE COVENANTS.  DURING THE PERIOD FROM THE EFFECTIVE DATE OF
THIS AGREEMENT TO THE CLOSING DATE, SELLER SHALL NOT, WITHOUT BUYER’S PRIOR
WRITTEN CONSENT:


(A)           SELL, LEASE, MORTGAGE, PLEDGE OR OTHERWISE DISPOSE OF OR TRANSFER
ANY OF THE PROPERTY, EXCEPT FOR INVENTORY SOLD OR OTHERWISE DISPOSED OF IN THE
ORDINARY AND REGULAR COURSE OF SELLER’S BUSINESS; OR


(B)           ENTER INTO OR EXTEND ANY EMPLOYMENT AGREEMENT WITH ANY DESIGNATED
EMPLOYEE FOR A TERM EXTENDING BEYOND THE CLOSING OR INCREASE THE COMPENSATION OF
ANY DESIGNATED EMPLOYEE, OR INCREASE OR OTHERWISE CHANGE THE RATE OR NATURE OF
THE COMPENSATION (INCLUDING WAGES, SALARIES, BONUSES AND BENEFITS UNDER PENSION,
PROFIT SHARING, DEFERRED COMPENSATION AND SIMILAR PLANS OR PROGRAMS) WHICH IS
PAID OR PAYABLE TO ANY DESIGNATED EMPLOYEE; PROVIDED, HOWEVER, THAT SELLER SHALL
BE PERMITTED TO MAKE “SEPARATION PAYMENTS” TO ANY OF ITS EMPLOYEES IT DETERMINES
TO TERMINATE ON OR PRIOR TO THE CLOSING DATE.


3.05         CONSENTS.  PRIOR TO THE CLOSING DATE, SELLER SHALL PROCEED WITH ALL
REASONABLE DILIGENCE AND USE ITS BEST EFFORTS TO OBTAIN THE WRITTEN CONSENT TO
THE CONSUMMATION OF THIS AGREEMENT FROM ALL NECESSARY PERSONS.


3.06         NO SOLICITATION.  PRIOR TO THE CLOSING OR UNTIL THE TERMINATION OF
THIS AGREEMENT, SELLER SHALL NOT, WITHOUT THE PRIOR APPROVAL OF BUYER, DIRECTLY
OR INDIRECTLY, SOLICIT, ENCOURAGE OR INITIATE INQUIRIES OR PROPOSALS WITH
RESPECT TO, OR FURNISH ANY INFORMATION RELATING TO,

11


--------------------------------------------------------------------------------



OR PARTICIPATE IN ANY NEGOTIATIONS OR DISCUSSIONS CONCERNING ANY ACQUISITION OR
PURCHASE OF ANY OR ANY PORTION OF ANY OF THE PROPERTY, AND SELLER SHALL DEAL
EXCLUSIVELY WITH BUYER WITH RESPECT TO THE SALE OF THE PROPERTY.


ARTICLE IV
REIMBURSEMENTS


4.01         CLOSING REIMBURSEMENTS.  BUYER SHALL REIMBURSE SELLER ON THE
CLOSING DATE FOR THE COST OF ANY FUEL AND LUBE WHICH IS TRANSFERRED BY SELLER TO
BUYER AS PART OF THE PROPERTY.  PRIOR TO THE CLOSING, SELLER SHALL PREPARE AND
DELIVER TO BUYER A STATEMENT FOR THE REIMBURSEMENT OF SUCH FUEL AND LUBE COSTS,
WHICH SHALL BE SUBJECT TO THE REVIEW AND APPROVAL OF BUYER.


ARTICLE V
INSPECTIONS, DUE DILIGENCE REVIEW


5.01         INITIAL INSPECTION.  PRIOR TO THE DATE HEREOF, BUYER HAS BEEN
GRANTED ACCESS TO, OR PROVIDED COPIES OF, THE PLANS, SURVEYS, RECORDS, DRAWINGS,
ENGINEERING CALCULATIONS, CORRESPONDENCE, DOCUMENTATION, REPORTS AND OTHER
WRITTEN INFORMATION RELATING TO THE PROPERTY IDENTIFIED IN EXHIBIT K (THE
“VESSEL REPORTS”) AND HAS BEEN GIVEN THE OPPORTUNITY TO ASK QUESTIONS OF THE
EMPLOYEES OF THE SELLER ABOUT THE PROPERTY.  BUYER HAS NOT BEEN GRANTED ACCESS
TO THE PROPERTY PRIOR TO THE DATE HEREOF.


5.02         ACCESS AND INFORMATION; INSPECTIONS.


(A)           FROM THE EFFECTIVE DATE (BUT ONLY AFTER ANNOUNCEMENT BY SELLER OF
EXECUTION OF THIS AGREEMENT TO ITS EMPLOYEES WHICH SELLER SHALL DO WITHIN 24
HOURS AFTER THE ISSUANCE OF BUYER’S PRESS RELEASE) UNTIL CLOSING, SELLER SHALL
GIVE TO BUYER AND ITS REPRESENTATIVES REASONABLE ACCESS DURING NORMAL BUSINESS
HOURS TO THE PROPERTY, TO SELLER’S BOOKS AND RECORDS CONTAINING TECHNICAL
INFORMATION RELATIVE TO THE PROPERTY AND ALL OTHER RELEVANT DOCUMENTS AND

12


--------------------------------------------------------------------------------



INFORMATION WITH RESPECT TO THE PROPERTY AS REPRESENTATIVES OF BUYER MAY FROM
TIME TO TIME REQUEST, ALL IN SUCH MANNER AS TO NOT UNDULY DISRUPT SELLER’S
NORMAL BUSINESS ACTIVITIES.  SUCH ACCESS MAY INCLUDE CONSULTATIONS WITH THE
PERSONNEL OF SELLER.  BUYER SHALL COORDINATE ALL OF ITS INSPECTION ACTIVITIES
THROUGH SELLER’S DESIGNATED REPRESENTATIVE OR HIS DESIGNEE.  IF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE, BUYER SHALL PROMPTLY RETURN ALL
INFORMATION AND DOCUMENTS PROVIDED BY SELLER.


(B)           DURING THE TERM OF THIS AGREEMENT BUYER MAY PHYSICALLY INSPECT,
AND CAUSE ONE OR MORE ENGINEERS OR OTHER REPRESENTATIVES OF BUYER TO PHYSICALLY
INSPECT, THE PROPERTY.  BUYER SHALL MAKE ALL INSPECTIONS IN GOOD FAITH AND WITH
DUE DILIGENCE.  ALL INSPECTION FEES, APPRAISAL FEES, ENGINEERING FEES AND OTHER
EXPENSES OF ANY KIND INCURRED BY BUYER RELATING TO THE INSPECTION OF THE
PROPERTY WILL BE SOLELY AT BUYER’S EXPENSE.  SELLER SHALL COOPERATE WITH BUYER
IN ALL REASONABLE RESPECTS IN MAKING SUCH INSPECTIONS.


(C)           SELLER SHALL BE ENTITLED TO HAVE A REPRESENTATIVE PRESENT AT THE
TIME OF MAKING ANY PHYSICAL INSPECTION OF THE PROPERTY.  BUYER SHALL NOTIFY
SELLER NOT LESS THAN ONE (1) DAY IN ADVANCE OF MAKING ANY SUCH INSPECTION.  IN
MAKING ANY INSPECTION HEREUNDER, BUYER WILL TREAT, AND WILL CAUSE ANY
REPRESENTATIVE OF BUYER TO TREAT, ALL INFORMATION OBTAINED BY BUYER PURSUANT TO
THE TERMS OF THIS AGREEMENT AS STRICTLY CONFIDENTIAL AND SHALL NOT DISCLOSE ANY
SUCH INFORMATION EXCEPT AS PROVIDED HEREIN.


(D)           ALL INSPECTION ACTIVITIES ARE TO BE AT BUYER’S SOLE COST AND
RISK.  BUYER ACKNOWLEDGES THAT ANY INFORMATION OBTAINED BY BUYER DURING THE
COURSE OF ITS DUE DILIGENCE SHALL NOT CONSTITUTE ANY REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, BY THE SELLER WITH RESPECT TO THE CONTENT,
COMPLETENESS OR ACCURACY OF THE DUE DILIGENCE INSPECTIONS.

13


--------------------------------------------------------------------------------



5.03         FINAL INSPECTION CERTIFICATE.  ON OR PRIOR TO APRIL 21, 2007, BUYER
SHALL COMPLETE ITS FINAL INSPECTION OF THE PROPERTY FOR PURPOSES OF DETERMINING
IF THE CONDITION SET FORTH IN SECTION 9.03 HEREOF HAS BEEN SATISFIED.  ON OR
BEFORE APRIL 21, 2007, BUYER SHALL TENDER TO SELLER A FINAL INSPECTION
CERTIFICATE IN THE FORM OF EXHIBIT L (“FINAL INSPECTION CERTIFICATE”), SETTING
FORTH THE CONDITION OF THE PROPERTY.  BUYER SHALL NOT BE ENTITLED TO OBJECT TO
THE CONDITION OF ANY OF THE PROPERTY SHOULD BUYER ELECT NOT TO CONDUCT A FINAL
INSPECTION OF SUCH PROPERTY.  IF AS A RESULT OF THE FINAL INSPECTION THE
CONDITION SET FORTH IN SECTION 9.03 IS NOT SATISFIED THEN EITHER BUYER OR SELLER
MAY TERMINATE THIS AGREEMENT PURSUANT TO SECTION 11.01(F) WITHIN THREE (3) DAYS
OF THE DATE OF THE FINAL INSPECTION CERTIFICATE.


ARTICLE VI
CLOSING


6.01         CLOSING DATE.


(A)           THE TERM “CLOSING” AS USED HEREIN SHALL REFER TO THE ACTUAL
CONVEYANCES, TRANSFER, ASSIGNMENT AND DELIVERY OF THE PROPERTY TO BUYER IN
EXCHANGE FOR THE PAYMENT TO SELLER PURSUANT TO SECTION 2.02 HEREOF.  THE CLOSING
SHALL TAKE PLACE AT THE OFFICE SPECIFIED IN SECTION 6.02 HEREOF AT 10:00 A.M.
LOCAL TIME ON APRIL 27, 2007 (“TARGET DATE”) PROVIDED ALL OF THE CONDITIONS SET
FORTH IN ARTICLES IX AND X ARE EITHER SATISFIED, CAPABLE OF BEING SATISFIED OR
WAIVED; PROVIDED, HOWEVER, IF THE CONDITIONS SET FORTH IN ARTICLES IX AND X ARE
NOT SATISFIED, CAPABLE OF BEING SATISFIED OR WAIVED THEN THE CLOSING SHALL BE
DEFERRED UNTIL THE NEXT BUSINESS DAY FOLLOWING THE DATE ON WHICH ALL OF THE
CONDITIONS SET FORTH IN ARTICLE IX AND X ARE SATISFIED, CAPABLE OF BEING
SATISFIED OR WAIVED SUBJECT TO (I) SECTION 11.01(C) HEREOF; AND (II) BUYERS
RIGHT AND OPTION TO DEFER THE CLOSING AFTER THE CONDITIONS SET FORTH IN ARTICLE
IX ARE SATISFIED, CAPABLE OF BEING SATISFIED OR WAIVED TO ANY DATE PRIOR TO THE
DROP DEAD DATE, PROVIDED, FURTHER THE PURCHASE PRICE SHALL BE INCREASED FOR EACH
DAY AFTER THE LATER OF THE TARGET DATE OR THE DATE THE CONDITIONS SET

14


--------------------------------------------------------------------------------



FORTH IN ARTICLE IX ARE SATISFIED OR WAIVED (SUCH DATE IS HEREINAFTER REFERRED
TO AS “INITIAL DATE”); BY AN AMOUNT EQUAL TO $50,000 PER DAY UNTIL CLOSING OR
TERMINATION (“DELAY DAMAGES”):

The date of the Closing as determined above is herein referred to as the
“Closing Date.”

(b) On the Target Date, Buyer shall notify Seller in writing as to whether the
conditions in Article IX are satisfied, capable of being satisfied or waived, or
if not satisfied, capable of being satisfied or waived on the Target Date, then
Buyer shall notify Seller in writing when the conditions in Article IX are
satisfied, capable of being satisfied or waived.

(c) In the event the Closing hereunder does not occur and (i) Seller is entitled
to the Deposit under Section 1.03(c) hereof, then Buyer shall also pay to Seller
within five (5) days after the date this Agreement is terminated the amount of
aggregate Delay Damages which accrued through the date of termination or (ii)
Buyer is entitled to the Deposit under Section 1.03(b) hereof, then Buyer shall
have no responsibility to pay any Delay Damages to Seller.

6.02         Place of Closing.  The Closing shall occur in the offices of
Baldwin Haspel LLC, 2200 Energy Centre, 1100 Poydras Street, New Orleans,
Louisiana 70163-2200.

6.03         Delivery by Buyer.  At the Closing on the Closing Date, Buyer shall
deliver to Seller:

(a)           The payment of the Purchase Price pursuant to Section 2.02 hereof;

(b)           Certified copies of resolutions of the board of directors of Buyer
approving the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement;

15


--------------------------------------------------------------------------------


(c)           An officer’s certificate duly executed by an authorized officer of
Buyer as required by Section 10.02 hereof; and


(D)           ANY OTHER DOCUMENTS OR INSTRUMENTS REQUIRED BY SELLER’S COUNSEL
WHICH ARE REASONABLY NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT.


6.04         DELIVERY BY SELLER.  AT THE CLOSING ON THE CLOSING DATE, SELLER
SHALL DELIVER TO BUYER:


(A)           A SEPARATE BILL OF SALE FOR EACH PORTION OF THE PROPERTY THAT IS A
VESSEL DOCUMENTED WITH THE UNITED STATES COAST GUARD, AND SUCH OTHER DOCUMENTS
AND INSTRUMENTS OF SALE, ASSIGNMENT, CONVEYANCE AND TRANSFER AS BUYER OR ITS
COUNSEL MAY DEEM NECESSARY OR DESIRABLE;


(B)           A GENERAL BILL OF SALE FOR THE REMAINDER OF THE PROPERTY, AND SUCH
OTHER DOCUMENTS AND INSTRUMENTS OF SALE, ASSIGNMENT, CONVEYANCE AND TRANSFER AS
BUYER OR ITS COUNSEL MAY DEEM NECESSARY OR DESIRABLE;


(C)           EVIDENCE SATISFACTORY TO BUYER AND ITS COUNSEL THAT THERE ARE NO
LIENS ON ANY OF THE PROPERTY, INCLUDING THE EXECUTED LIEN RELEASE DOCUMENTS;


(D)           CERTIFIED COPIES OF RESOLUTIONS OF THE BOARD OF DIRECTORS OF
SELLER APPROVING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


(E)           AN OFFICER’S CERTIFICATE DULY EXECUTED BY AN AUTHORIZED OFFICER OF
SELLER AS REQUIRED BY SECTION 9.02 HEREOF;


(F)            ALL REGISTRATIONS AND TITLE DOCUMENTS PERTAINING TO THE PROPERTY,
PROPERLY EXECUTED;

16


--------------------------------------------------------------------------------



(G)           FOR THOSE PORTIONS OF THE PROPERTY THAT ARE DOCUMENTED VESSELS
UNDER APPLICABLE LAW:  ALL CURRENT COAST GUARD CERTIFICATES OF DOCUMENTATION ON
EACH VESSEL, A COAST GUARD FORM BILL OF SALE FOR EACH VESSEL, CURRENT IOPP
CERTIFICATES FOR EACH VESSEL (WHERE APPLICABLE), THE MOST RECENT AMERICAN BUREAU
OF SHIPPING CERTIFICATE ON EACH VESSEL (IF ANY), THE LATEST COAST GUARD
CERTIFICATE OF INSPECTION ON EACH VESSEL, ALL OTHER CLASSIFICATION CERTIFICATES,
INSPECTION CERTIFICATES, PLANS AND LOG BOOKS OF EACH VESSEL;


(H)           THE LIMITED GUARANTY OF C.F. BEAN, L.L.C. AND BOSKALIS WESTMINSTER
DREDGING B.V. IN THE FORM ATTACHED HERETO AS EXHIBIT M; AND


(I)            ANY ADDITIONAL INSTRUMENTS AND DOCUMENTS REQUIRED BY BUYER’S
COUNSEL AS MAY BE REASONABLY NECESSARY TO CARRY OUT THE PURPOSES OF THIS
AGREEMENT.


6.05         INSURANCE AGREEMENT.  SIMULTANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, THE PARTIES HERETO ARE ENTERING INTO AN INSURANCE AGREEMENT
(“INSURANCE AGREEMENT”) WITH RESPECT TO INSURANCE COVERAGES FOR MARITIME LIENS
AND TORTS WHICH MAY ATTACH TO THE PROPERTY.


6.06         TAXES AND FEES.  ALL SALES, TRANSFER OR OTHER TAXES AND ALL
DOCUMENTATION AND OTHER FEES, IF ANY, DUE AS A RESULT OF THE SALE SHALL BE PAID
BY BUYER.


6.07         COOPERATION.  SELLER AND BUYER SHALL, ON REQUEST, ON AND AFTER THE
CLOSING DATE, COOPERATE WITH ONE ANOTHER BY FURNISHING ANY ADDITIONAL
INFORMATION, EXECUTING AND DELIVERING ANY ADDITIONAL DOCUMENTS AND/OR
INSTRUMENTS AND DOING ANY AND ALL SUCH OTHER THINGS AS MAY BE REASONABLY
REQUIRED BY THE PARTIES OR THEIR COUNSEL TO CONSUMMATE OR OTHERWISE IMPLEMENT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

17


--------------------------------------------------------------------------------



ARTICLE VII
SELLER’S REPRESENTATIONS AND WARRANTIES


7.01         SELLER’S REPRESENTATIONS AND WARRANTIES.  SELLER REPRESENTS AND
WARRANTS TO BUYER AS FOLLOWS (ALL REPRESENTATIONS AND WARRANTIES SHALL BE MADE
AS OF THE EFFECTIVE DATE AND THE CLOSING DATE AND SHALL SURVIVE THE CLOSING
SOLELY TO THE EXTENT SET FORTH IN SECTION 7.02):


(A)           AUTHORIZATION.  SELLER HAS FULL RIGHT AND POWER TO ENTER INTO AND
PERFORM ITS OBLIGATION UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS,
AND HAS TAKEN ALL REQUISITE CORPORATE ACTION TO AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
AND THE CONSUMMATION OF THE SALE OF THE PROPERTY AND OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY SELLER AND CONSTITUTES A VALID AND BINDING LEGAL
OBLIGATION OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS THE SAME MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
IN GENERAL AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


(B)           ORGANIZATION.  SELLER IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS
FULL POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT.  SELLER
WARRANTS THAT THE OFFICER EXECUTING THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT ON SELLER’S BEHALF IS DULY AND PROPERLY AUTHORIZED AND EMPOWERED TO
BIND AND OBLIGATE SELLER.  SELLER IS, AND AT ALL TIMES DURING WHICH IT OWNED THE
VESSEL WAS, A UNITED STATES CITIZEN AS THAT TERM IS DEFINED IN 46 C.F.R. § 67.03
AND IN SECTION 2 OF THE SHIPPING ACT, 1916, AS AMENDED, AND ALL REGULATIONS IN
EFFECT THEREUNDER.


(C)           CONSENTS AND APPROVALS — NO VIOLATION.  NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY SELLER, NOR THE CONSUMMATION OF THE PURCHASE AND
SALE OF THE

18


--------------------------------------------------------------------------------



PROPERTY AS CONTEMPLATED HEREIN, NOR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
WILL (A) VIOLATE, CONFLICT WITH OR RESULT IN THE BREACH OR TERMINATION OF, OR
OTHERWISE GIVE ANY OTHER CONTRACTING PARTY THE RIGHT TO TERMINATE OR CONSTITUTE
DEFAULT (BY WAY OF SUBSTITUTION, NOVATION, OR OTHERWISE) UNDER THE TERMS OF, ANY
CONTRACT, MORTGAGE OR LEASE TO WHICH SELLER IS A PARTY OR UNDER WHICH ANY OF THE
PROPERTY IS BOUND, (B) RESULT IN THE CREATION OF ANY LIEN OR OTHER ADVERSE
INTEREST UPON ANY OF THE PROPERTY OR ANY OF SELLER’S ASSETS, (C) VIOLATE ANY
JUDGMENT, ORDER, INJUNCTION, DECREE OR AWARD OF A COURT, ADMINISTRATIVE AGENCY
OR GOVERNMENTAL BODY AGAINST OR BINDING UPON SELLER OR UPON ANY OF THE PROPERTY,
(D) CONFLICT WITH, RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT UNDER (I) ANY
FOREIGN, FEDERAL, STATE OR LOCAL LAW, STATUTE, ORDINANCE, RULE OR REGULATION, OR
(II) THE CERTIFICATE OF FORMATION OR THE OPERATING AGREEMENT OF SELLER.  NO
CONSENT OR APPROVAL OF ANY PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY SELLER OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS OR THE SALE, ASSIGNMENT AND CONVEYANCE OF THE PROPERTY TO BUYER AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(D)           THE VESSEL.  AS OF THE EFFECTIVE DATE, SELLER HAS GOOD AND
MARKETABLE TITLE TO THE VESSEL AND THE ATTENDANT PLANT FREE AND CLEAR OF ALL
LIENS EXCEPT FOR THE LIENS SET FORTH IN EXHIBIT H.  AS OF THE CLOSING DATE, UPON
RECEIPT OF THE PURCHASE PRICE, SELLER SHALL SELL, CONVEY AND TRANSFER TO BUYER
GOOD AND MARKETABLE TITLE TO THE VESSEL AND ATTENDANT PLANT FREE AND CLEAR OF
ALL LIENS.  THE VESSEL IS VALIDLY DOCUMENTED UNDER THE LAWS OF THE UNITED
STATES.


(E)           THE REMAINDER OF THE PROPERTY.  EXCEPT FOR THE LIENS SET FORTH IN
EXHIBIT H, WHICH WILL BE RELEASED OR TERMINATED PRIOR TO THE CLOSING DATE,
SELLER HAS, AND ON THE CLOSING DATE, WILL HAVE GOOD AND MARKETABLE TITLE TO AND
OWNERSHIP OF ALL OF THE REMAINDER OF THE PROPERTY (EXCLUDING THE VESSEL AND THE
ATTENDANT PLANT) AND SUCH PROPERTY WILL AS OF THE CLOSING NOT BE SUBJECT TO ANY
LIEN.

19


--------------------------------------------------------------------------------



(F)            TAX MATTERS AND SPECIAL ASSESSMENTS.  SELLER HAS FILED ALL TAX
RETURNS REQUIRED TO BE FILED PRIOR TO THE CLOSING DATE AND HAS PAID ALL TAXES
AND OTHER AMOUNTS DUE IN CONNECTION THEREWITH SUCH THAT NO LIENS WILL ATTACH TO
OR AFFECT THE PROPERTY RELATED TO THE PAYMENT OR NONPAYMENT BY SELLER OF SUCH
FEDERAL, STATE OR LOCAL TAXES OR THE FAILURE TO PROPERLY FILE ANY SUCH RETURN. 
THERE ARE NO PENDING OR, TO THE BEST OF SELLER’S KNOWLEDGE, THREATENED SPECIAL
ASSESSMENTS OF ANY KIND ON OR AFFECTING THE PROPERTY.


(G)           ACTIONS AND PROCEEDINGS.  TO THE BEST OF SELLER’S KNOWLEDGE, THERE
ARE NO CURRENT ONGOING ACTIONS, SUITS, CLAIMS OR LEGAL, ADMINISTRATIVE OR
ARBITRATION PROCEEDINGS OR INVESTIGATIONS PENDING OR THREATENED AGAINST,
INVOLVING OR AFFECTING THE PROPERTY OR SELLER’S RIGHT TO OWN OR TO SELL ANY OF
THE PROPERTY, OR ANY OUTSTANDING ORDERS, WRITS, INJUNCTIONS OR DECREES OF ANY
COURT AFFECTING THE PROPERTY OR SELLER’S RIGHTS TO OWN OR TO SELL ANY OF THE
PROPERTY.  SELLER IS AWARE OF NO PENDING NOTICES, CITATIONS OR SIMILAR CHARGES;
AND, TO SELLER’S KNOWLEDGE, THERE ARE NO THREATENED ACTIONS OR CLAIMS OR BASIS
FOR ACTIONS OR CLAIMS, FROM ANY GOVERNMENTAL BODY OR THIRD PARTY ALLEGING
VIOLATION OF LAWS, REGULATIONS, PERMITS, ORDERS, REMOVAL OR REMEDIATION ORDERS
OR OBLIGATIONS, INCLUDING ANY THAT RELATE TO ENVIRONMENTAL LAWS, HEALTH, SAFETY,
OR EMPLOYEE MATTERS RELATING TO THE PROPERTY.


(H)           BROKERS.  NEITHER THIS AGREEMENT NOR THE SALE OF THE PROPERTY OR
ANY OTHER TRANSACTION CONTEMPLATED BY THIS AGREEMENT WAS INDUCED OR PROCURED
THROUGH ANY PERSON, FIRM, CORPORATION OR OTHER ENTITY ACTING ON BEHALF OF, OR
REPRESENTING SELLER OR ANY OF ITS STOCKHOLDERS AS BROKER, FINDER, INVESTMENT
BANKER, FINANCIAL ADVISOR OR IN ANY SIMILAR CAPACITY.


(I)            LICENSES AND PERMITS.  EXHIBIT N HERETO SETS FORTH A COMPLETE AND
CORRECT LIST OF ALL LICENSES, FRANCHISES, PERMITS AND OTHER GOVERNMENTAL
AUTHORIZATIONS HELD OR OWNED BY SELLER RELATING TO THE OWNERSHIP AND OPERATION
OF THE PROPERTY.  TO THE BEST OF SELLER’S KNOWLEDGE,

20


--------------------------------------------------------------------------------



ALL SUCH LICENSES, FRANCHISES, PERMITS AND OTHER GOVERNMENTAL AUTHORIZATIONS ARE
VALID AND IN EFFECT ON THE CLOSING DATE.


(J)            COMPLIANCE WITH LAWS.

(I)            THERE IS NO CURRENT ONGOING STRIKE OR REQUEST FOR UNION
REPRESENTATION, OR TO THE BEST OF SELLER’S KNOWLEDGE THERE IS NO CURRENT ONGOING
LABOR TROUBLE, DISPUTE, GRIEVANCE OR CONTROVERSY PENDING OR THREATENED AGAINST
SELLER WHICH AFFECTS OR COULD AFFECT THE PROPERTY OR THE OPERATION OF THE
PROPERTY, AND SELLER DOES NOT KNOW OF ANY OCCURRENCE OR ANY EVENTS WHICH WOULD
GIVE RISE TO ANY SUCH LABOR TROUBLE, DISPUTE, CONTROVERSY, STRIKE OR REQUEST FOR
REPRESENTATION.

(II)           TO THE BEST OF SELLER’S KNOWLEDGE, IT DOES NOT OWN OR OPERATE,
AND HAS NOT OWNED OR OPERATED THE PROPERTY, AND IS NOT CARRYING ON OR
CONDUCTING, AND HAS NOT CARRIED ON OR CONDUCTED, ITS BUSINESS OR AFFAIRS
RELATING TO THE PROPERTY IN VIOLATION OF ANY FEDERAL, FOREIGN, STATE OR LOCAL
LAW, STATUTE, ORDINANCE, RULE OR REGULATION, OR ANY COURT OR ADMINISTRATIVE
ORDER OR PROCESS.


(K)           ENVIRONMENTAL MATTERS.

(I)            TO THE BEST OF SELLER’S KNOWLEDGE, NO HAZARDOUS MATERIALS HAVE
BEEN USED, TRANSPORTED, MANUFACTURED, PROCESSED, STORED, TREATED OR DISPOSED, IN
OR ON THE PROPERTY OR ARE A PART OF THE PROPERTY, EXCEPT AS NECESSARY TO THE
OPERATION OF THE PROPERTY AND IN COMPLIANCE WITH ENVIRONMENTAL LAWS.  EXHIBIT O
LISTS THE HAZARDOUS MATERIALS USED, GENERATED, STORED OR DISPOSED OF BY SELLER
IN THE OPERATION OF THE PROPERTY OR WHICH ARE PART OF THE PROPERTY.  FOR
PURPOSES OF THIS SECTION 7.01(K), THE TERM “HAZARDOUS MATERIAL” SHALL MEAN (A)
ALL SUBSTANCES, WASTES, POLLUTANTS, CONTAMINANTS AND MATERIALS (“SUBSTANCES”)
REGULATED, OR DEFINED OR DESIGNATED AS HAZARDOUS, EXTREMELY OR IMMINENTLY

21


--------------------------------------------------------------------------------


HAZARDOUS, DANGEROUS OR TOXIC, UNDER THE FOLLOWING FEDERAL STATUTES AND THEIR
STATE COUNTERPARTS, AS WELL AS THESE STATUTES’ IMPLEMENTING REGULATIONS:  THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, 42 U.S.C.
SECTION 9601 ET SEQ (“CERCLA”); THE FEDERAL INSECTICIDE, FUNGICIDE, AND
RODENTICIDE ACT, 7 U.S.C. SECTION 136 ET SEQ; THE ATOMIC ENERGY ACT, 42 U.S.C.
SECTION 22011 ET SEQ; AND THE HAZARDOUS MATERIALS TRANSPORTATION ACT, 42 U.S.C.
SECTION 1801 ET SEQ; (B) ALL SUBSTANCES WITH RESPECT TO WHICH ANY STATE, LOCAL,
TERRITORIAL OR FEDERAL GOVERNMENTAL AUTHORITY OTHERWISE REQUIRES ENVIRONMENTAL
INVESTIGATION, MONITORING, REPORTING, OR REMEDIATION; (C) PETROLEUM AND
PETROLEUM PRODUCTS AND BY PRODUCTS INCLUDING CRUDE OIL AND ANY FRACTIONS
THEREOF; (D) NATURAL GAS, SYNTHETIC GAS, AND ANY MIXTURES THEREOF; AND (E)
RADON, RADIOACTIVE SUBSTANCES, ASBESTOS, UREA FORMALDEHYDE, AND POLYCHLORINATED
BIPHENYLS (“PCBS”).

(II)           EXCEPT AS DISCLOSED ON EXHIBIT P, THERE ARE NO ASBESTOS
CONTAINING MATERIALS, OR PCB CONTAINING CAPACITORS, TRANSFORMERS OR OTHER
EQUIPMENT ON ANY OF THE PROPERTY.  THERE HAS BEEN NO RELEASE FROM ANY PCB
CONTAINING TRANSFORMER, CAPACITOR OR EQUIPMENT, OTHER THAN IN COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAWS.

(III)          EXHIBIT P IDENTIFIES AND THE SELLER HAS PROVIDED COPIES OF (A)
ALL ENVIRONMENTAL AUDITS, ASSESSMENTS, OR OCCUPATIONAL HEALTH STUDIES IN THE
POSSESSION OF SELLER WITH RESPECT TO THE PROPERTY WITHIN THE PAST THREE (3)
YEARS, (B) THE RESULTS OF ANY ASBESTOS MONITORING UNDERTAKEN WITH RESPECT TO THE
PROPERTY, (C) ALL CITATIONS ISSUED WITH RESPECT TO THE WITHIN THE PAST THREE
YEARS UNDER THE OCCUPATIONAL SAFETY AND HEALTH ACT (29 U.S.C. SECTIONS 651 ET
SEQ.); AND (D) ALL CLAIMS, LIABILITIES, LITIGATION, NOTICES OF VIOLATION,
ADMINISTRATIVE PROCEEDINGS, WHETHER PENDING OR THREATENED, OR ORDERS ISSUED

22


--------------------------------------------------------------------------------


WITH RESPECT TO THE BUSINESS WITHIN THE PAST THREE YEARS UNDER APPLICABLE
ENVIRONMENTAL LAWS, INCLUDING, WITHOUT LIMITATION, ASBESTOS CLAIMS OR
LITIGATION.

(IV)          TO THE BEST OF SELLER’S KNOWLEDGE, SELLER WITH RESPECT TO THE
PROPERTY HAS BEEN AND IS CURRENTLY IN COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, INCLUDING OBTAINING AND MAINTAINING IN EFFECT ALL PERMITS,
LICENSES OR OTHER AUTHORIZATIONS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, AND
SELLER WITH RESPECT TO THE PROPERTY HAS BEEN AND IS CURRENTLY IN COMPLIANCE WITH
ALL SUCH PERMITS, LICENSES AND AUTHORIZATIONS.

(V)           FOR PURPOSES OF THIS SECTION 7.01(K), “ENVIRONMENTAL LAWS” SHALL
MEAN ANY AND ALL LAWS, STATUTE, CODE, ENACTMENT, ORDINANCE, RULE, REGULATION,
PERMIT, CONSENT, APPROVAL, AUTHORIZATION, JUDGMENT, ORDER, COMMON LAW RULE OR
OTHER REQUIREMENT HAVING THE FORCE AND EFFECT OF LAW, WHETHER LOCAL, STATE,
TERRITORIAL OR NATIONAL, AT ANY TIME IN FORCE OR EFFECT RELATING TO:  (A)
EMISSIONS, DISCHARGES, SPILLS, RELEASES OR THREATENED RELEASES OF HAZARDOUS
MATERIALS; (B) THE USE, TREATMENT, STORAGE, DISPOSAL, HANDLING, MANUFACTURING,
TRANSPORTATION OR SHIPMENT OF HAZARDOUS MATERIALS; (C) THE REGULATION OF STORAGE
TANKS; OR (D) OTHERWISE RELATING TO POLLUTION OR THE PROTECTION OF HUMAN HEALTH,
SAFETY OR THE ENVIRONMENT, INCLUDING THE FOLLOWING STATUTES AS NOW WRITTEN AND
AMENDED, AND AS AMENDED HEREAFTER, INCLUDING ANY AND ALL REGULATIONS PROMULGATED
THEREUNDER AND ANY AND ALL STATE AND LOCAL COUNTERPARTS:  CERCLA, THE FEDERAL
WATER POLLUTION CONTROL ACT, 33 U.S.C. §1251 ET SEQ., THE CLEAN AIR ACT, 42
U.S.C. §7401 ET SEQ., THE TOXIC SUBSTANCES CONTROL ACT, 15 U.S.C. §2601 ET SEQ.,
THE SOLID WASTE DISPOSAL ACT, 42 U.S.C. §6901 ET SEQ., THE EMERGENCY PLANNING
AND COMMUNITY RIGHT-TO-KNOW ACT OF 1986, 42 U.S.C. §11001 ET SEQ., AND THE SAFE
DRINKING WATER ACT, 42 U.S.C. §300F ET SEQ.

23


--------------------------------------------------------------------------------


7.02          SURVIVAL.  ALL OF SELLER’S REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT ARE TRUE AND CORRECT, AND SHALL BE TRUE AND CORRECT AS
OF THE CLOSING DATE; AND FOR A PERIOD OF TWO (2) YEARS AFTER THE CLOSING DATE,
EXCEPT FOR THE MATTERS IN SECTION 7.01(D), (E) AND (H), WHICH SHALL CONTINUE FOR
FIVE (5) YEARS AFTER THE CLOSING DATE, BUYER SHALL HAVE THE RIGHT TO RELY UPON
THE ACCURACY OF SELLER’S REPRESENTATIONS AND WARRANTIES.


7.03         CONDITION OF PROPERTY.  THE BUYER ACKNOWLEDGES AND AGREES THAT THE
ONLY REPRESENTATIONS AND WARRANTIES MADE BY SELLER WITH RESPECT TO THE PROPERTY
OR OTHERWISE ARE CONTAINED IN SECTION 7.01 HEREOF.  THE PROPERTY SHALL BE
DELIVERED TO AND TAKEN POSSESSION OF BY, BUYER ON AN “AS IS, WHERE IS” BASIS AND
THE BILL OF SALE OR OTHER TRANSACTION DOCUMENTS TRANSFERRING TITLE SHALL CONTAIN
THE FOLLOWING LANGUAGE:  “SELLER MAKES NO REPRESENTATION OR WARRANTY TO BUYER,
EXPRESS OR IMPLIED, AS TO THE VALUE, CONDITION, MERCHANTABILITY (OTHER THAN AS
TO TITLE AS SET FORTH IN SECTION 7.01(D) AND (E)), FITNESS FOR A PARTICULAR
PURPOSE, SEAWORTHINESS, DESIGN  OR WORKING ORDER.”


ARTICLE VIII
BUYER’S REPRESENTATIONS AND WARRANTIES


8.01         BUYER’S REPRESENTATIONS AND WARRANTIES.  BUYER REPRESENTS AND
WARRANTS TO SELLER AS FOLLOWS (ALL REPRESENTATIONS AND WARRANTIES SHALL BE MADE
AS OF THE EFFECTIVE DATE AND THE CLOSING DATE AND SHALL SURVIVE CLOSING TO THE
EXTENT SET FORTH IN SECTION 8.02):

24


--------------------------------------------------------------------------------



(A)           AUTHORIZATION.  BUYER HAS FULL RIGHT AND POWER TO ENTER INTO AND
PERFORM ITS OBLIGATION UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS,
AND HAS TAKEN ALL REQUISITE CORPORATE ACTION TO AUTHORIZE THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
AND THE CONSUMMATION OF THE SALE OF THE PROPERTY AND OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY IT AND CONSTITUTES A VALID AND BINDING LEGAL
OBLIGATION OF BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS THE SAME MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITOR’S RIGHTS
IN GENERAL AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


(B)           ORGANIZATION.  BUYER IS A LIMITED LIABILITY COMPANY, DULY
ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE
OF ORGANIZATION AND IT HAS FULL POWER AND AUTHORITY TO ENTER INTO AND PERFORM
THIS AGREEMENT.  BUYER WARRANTS THAT THE OFFICER EXECUTING THIS AGREEMENT ON
BUYER’S BEHALF IS DULY AND PROPERLY AUTHORIZED AND EMPOWERED TO BIND AND
OBLIGATE THE BUYER.  BUYER IS  A UNITED STATES CITIZEN UNDER THE SHIPPING LAWS
OF THE UNITED STATES, INCLUDING, WITHOUT LIMITATION, 46 U.S.C. § 292.


(C)           CONSENTS AND APPROVALS-NO VIOLATION.  NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY BUYER, NOR THE CONSUMMATION OF THE PURCHASE AND
SALE OF THE PROPERTY AS CONTEMPLATED HEREIN, NOR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL (A) VIOLATE, CONFLICT WITH OR RESULT IN THE BREACH OR
TERMINATION OF, OR OTHERWISE GIVE ANY OTHER CONTRACTING PARTY THE RIGHT TO
TERMINATE OR CONSTITUTE DEFAULT (BY WAY OF SUBSTITUTION, NOVATION, OR OTHERWISE)
UNDER THE TERMS OF, ANY CONTRACT, MORTGAGE OR LEASE TO WHICH BUYER IS A PARTY OR
UNDER WHICH ANY OF THE PROPERTY IS BOUND, (B) RESULT IN THE CREATION OF ANY LIEN
OR OTHER ADVERSE INTEREST UPON ANY OF THE

25


--------------------------------------------------------------------------------



PROPERTY OR ANY OF BUYER’S ASSETS, (C) VIOLATE ANY JUDGMENT, ORDER, INJUNCTION,
DECREE OR AWARD OF A COURT, ADMINISTRATIVE AGENCY OR GOVERNMENTAL BODY AGAINST
OR BINDING UPON BUYER OR UPON ANY OF THE PROPERTY, (D) CONFLICT WITH, RESULT IN
A BREACH OF, OR CONSTITUTE A DEFAULT UNDER (I) ANY FOREIGN, FEDERAL, STATE OR
LOCAL LAW, STATUTE, ORDINANCE, RULE OR REGULATION, OR (II) THE CERTIFICATE OF
FORMATION OR THE OPERATING AGREEMENT OF BUYER.  NO CONSENT OR APPROVAL OF ANY
PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY
BUYER OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR THE PURCHASE OF
THE PROPERTY.


(D)           VESSEL DOCUMENTATION.  BUYER SHALL CAUSE ALL OF THE PROPERTY THAT
IS A DOCUMENTED VESSEL UNDER FEDERAL LAW TO BE REDOCUMENTED IN ITS NAME WITH THE
UNITED STATES COAST GUARD WITHIN TWO (2) DAYS OF THE CLOSING.


(E)           BROKERS.  NEITHER THIS AGREEMENT NOR THE SALE OF THE PROPERTY OR
ANY OTHER TRANSACTION CONTEMPLATED BY THIS AGREEMENT WAS INDUCED OR PROCURED
THROUGH ANY PERSON, FIRM, CORPORATION OR OTHER ENTITY ACTING ON BEHALF OF, OR
REPRESENTING BUYER OR ANY OF ITS STOCKHOLDERS AS BROKER, FINDER, INVESTMENT
BANKER, FINANCIAL ADVISOR OR IN ANY SIMILAR CAPACITY.


8.02         SURVIVAL.  ALL OF BUYER’S REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS AGREEMENT SHALL BE TRUE AND CORRECT AT AND AS OF THE CLOSING DATE, AND
FOR A PERIOD OF TWO (2) YEARS AFTER THE CLOSING DATE, EXCEPT FOR THE MATTERS IN
SECTION 8.01(E), WHICH SHALL CONTINUE FOR FIVE (5) YEARS AFTER THE CLOSING DATE,
SELLER SHALL HAVE THE RIGHT TO RELY ON THE ACCURACY OF THE BUYER’S
REPRESENTATIONS AND WARRANTIES.


ARTICLE IX
CONDITIONS TO CLOSING APPLICABLE TO BUYER

The obligations of Buyer hereunder (including the obligation of Buyer to close
the transactions herein contemplated) are subject to the following conditions
precedent:

26


--------------------------------------------------------------------------------


9.01         No Termination.  Neither Buyer nor Seller shall have terminated
this Agreement pursuant to Section 11.01 hereof.


9.02         BRING-DOWN OF SELLER WARRANTIES.  THE WARRANTIES AND
REPRESENTATIONS MADE BY THE SELLER HEREIN TO BUYER SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS IF
SUCH WARRANTIES AND REPRESENTATIONS HAD BEEN MADE ON AND AS OF THE CLOSING DATE
AND SELLER SHALL HAVE PERFORMED AND COMPLIED WITH ALL AGREEMENTS, COVENANTS AND
CONDITIONS ON THEIR PART REQUIRED TO BE PERFORMED OR COMPLIED WITH ON OR PRIOR
TO THE CLOSING DATE; AND AT THE CLOSING, BUYER SHALL HAVE RECEIVED A CERTIFICATE
EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT OF SELLER TO THE FOREGOING
EFFECT.


9.03         CHANGES FROM THE VESSEL REPORTS.  THE FINAL INSPECTION CERTIFICATE
SHALL NOT REPORT ANY DAMAGE, DEFECTS OR DEFICIENCIES WITH RESPECT TO THE VESSEL
AND THE BEAN 25 AND THE MATERIAL MACHINERY AND EQUIPMENT ON BOARD THOSE VESSELS
THAT IS NOT SET FORTH IN THE VESSEL REPORTS AND THAT WILL NOT BE REPAIRED OR
REPLACED BY SELLER PRIOR TO THE CLOSING DATE, WHICH WOULD (A) RENDER EITHER OF
THE VESSELS NOT “SEAWORTHY”, NON-FUNCTIONAL OR NON-OPERATIONAL FOR A PERIOD
EXTENDING BEYOND THE DROP DEAD DATE; AND (B) RESULT IN AN AGGREGATE COST TO
REPAIR OR REPLACE SUCH NON-OPERATIONAL ITEMS IN EXCESS OF $3.0 MILLION.  NOTHING
CONTAINED IN THIS SECTION 9.03 LIMITS OR MODIFIES THE RIGHTS OF BUYER PURSUANT
TO (A) SECTION 3.02 FOR A LOSS, CASUALTY OR GOVERNMENT TAKING; OR (B) SECTION
3.03 FOR ANY DAMAGES TO THE PROPERTY.


9.04         DOCUMENT DELIVERY.  BUYER SHALL HAVE RECEIVED COPIES OF THE
DOCUMENTS TO BE DELIVERED PURSUANT TO SECTION 6.04 HEREOF.

Buyer shall have the right to waive any of the foregoing conditions precedent.

27


--------------------------------------------------------------------------------


ARTICLE X
CONDITIONS TO CLOSING APPLICABLE TO SELLER

The obligations of Seller hereunder (including the obligation of Seller to close
the transactions herein contemplated) are subject to the following conditions
precedent:


10.01       NO TERMINATION.  NEITHER BUYER NOR SELLER SHALL HAVE TERMINATED THIS
AGREEMENT PURSUANT TO SECTION 11.01 HEREOF.


10.02       BRING-DOWN OF BUYER WARRANTIES.  ALL WARRANTIES AND REPRESENTATIONS
MADE BY BUYER HEREIN TO SELLER SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS IF SUCH
WARRANTIES AND REPRESENTATIONS HAD BEEN MADE ON AND AS OF THE CLOSING DATE, AND
BUYER SHALL HAVE PERFORMED AND COMPLIED WITH ALL AGREEMENTS, COVENANTS AND
CONDITIONS ON ITS PART REQUIRED TO BE PERFORMED OR COMPLIED WITH ON OR PRIOR TO
THE CLOSING DATE, AND AT THE CLOSING, SELLER SHALL HAVE RECEIVED A CERTIFICATE
EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT OF BUYER TO THE FOREGOING
EFFECT.


10.03       DOCUMENT DELIVERY.  SELLER SHALL HAVE RECEIVED COPIES OF THE
DOCUMENTS TO BE DELIVERED PURSUANT TO SECTION 6.03 HEREOF.

Seller shall have the right to waive any of the foregoing conditions precedent.


ARTICLE XI
TERMINATION


11.01       TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR TO
THE CLOSING AS FOLLOWS, AND IN NO OTHER MANNER:


(A)           BY MUTUAL CONSENT OF BUYER AND SELLER;


(B)           BY BUYER OR BY SELLER, IF AT OR BEFORE THE CLOSING ANY CONDITIONS
SET FORTH HEREIN FOR THE BENEFIT OF THE BUYER OR SELLER, RESPECTIVELY, SHALL NOT
HAVE BEEN TIMELY MET OR

28


--------------------------------------------------------------------------------



CANNOT BE TIMELY MET; PROVIDED, THE PARTY SEEKING TO TERMINATE IS NOT IN BREACH
OF OR DEFAULT UNDER THIS AGREEMENT;


(C)           BY BUYER OR BY THE SELLER IF THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL NOT HAVE OCCURRED ON OR BEFORE MAY 29,
2007  (THE “DROP DEAD DATE”), OR SUCH LATER DATE AS MAY HAVE BEEN AGREED UPON IN
WRITING BY THE PARTIES HERETO; PROVIDED, THE PARTY SEEKING TO TERMINATE IS NOT
IN BREACH OR DEFAULT UNDER THIS AGREEMENT;


(D)           BY BUYER OR BY SELLER IF ANY REPRESENTATION OR WARRANTY MADE
HEREIN FOR THE BENEFIT OF BUYER OR SELLER, RESPECTIVELY, OR IN ANY CERTIFICATE,
SCHEDULE OR DOCUMENTS FURNISHED TO SELLER OR BUYER, RESPECTIVELY, PURSUANT TO
THIS AGREEMENT IS UNTRUE IN ANY MATERIAL RESPECT, OR BUYER OR SELLER,
RESPECTIVELY, SHALL HAVE DEFAULTED IN ANY MATERIAL RESPECT IN THE PERFORMANCE OF
ANY MATERIAL OBLIGATION UNDER THIS AGREEMENT; PROVIDED, THE PARTY SEEKING TO
TERMINATE IS NOT IN BREACH OR DEFAULT UNDER THIS AGREEMENT;


(E)           BY BUYER OR SELLER PURSUANT TO SECTION 3.02(B) HEREOF;


(F)            BY BUYER OR SELLER PURSUANT TO SECTION 5.03 HEREOF; OR


(G)           BY BUYER OR SELLER IF ANY INVESTIGATION, ACTION, SUIT OR
PROCEEDING BY ANY GOVERNMENTAL OR REGULATORY COMMISSION, AGENCY, BODY OR
AUTHORITY (“GOVERNMENTAL ACTION”), OR BY ANY OTHER PERSON (“THIRD PARTY ACTION”)
SHALL BE PENDING ON THE CLOSING DATE WHICH CHALLENGES OR IS REASONABLY LIKELY TO
RESULT IN A CHALLENGE TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY,
OR WHICH CLAIMS, OR IS REASONABLY LIKELY TO GIVE RISE TO A CLAIM FOR, DAMAGES IN
A MATERIAL AMOUNT AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

Except as otherwise provided in this Agreement, any termination pursuant to this
Article XI shall not limit or restrict the rights or other remedies of any party
hereto.

29


--------------------------------------------------------------------------------


ARTICLE XII
EMPLOYEES


12.01       SELLER’S RETAINED EMPLOYEE LIABILITY.  EXCEPT AS SPECIFICALLY
PROVIDED FOR IN SECTION 12.02 HEREOF, SELLER SHALL RETAIN ALL LIABILITY FOR, AND
SHALL INDEMNIFY AND HOLD HARMLESS BUYER FROM AND AGAINST, ANY AND ALL CLAIMS AND
LIABILITIES WITH RESPECT TO ALL MATTERS RELATING TO EMPLOYEES OF SELLER,
INCLUDING, BUT NOT LIMITED TO SEVERANCE CLAIMS, WORKERS’ COMPENSATION CLAIMS,
MEDICAL AND DISABILITY CLAIMS, VACATION PAY, AND CLAIMS BEFORE COURTS,
ARBITRATORS OR FEDERAL AND STATE AGENCIES.


12.02       ASSUMED EMPLOYEES.  ON OR BEFORE APRIL 10, 2007 SELLER SHALL PROVIDE
TO BUYER A LIST OF THOSE EMPLOYEES OF SELLER (OR ITS AFFILIATES) WHO ARE WORKING
ON THE VESSEL OR ATTENDANT PLANT THAT SELLER INTENDS TO TERMINATE ON OR PRIOR TO
THE CLOSING DATE.  ON OR BEFORE THE CLOSING DATE, BUYER SHALL OFFER EMPLOYMENT
(CONTINGENT ON THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY) TO THE
DESIGNATED EMPLOYEES UPON SUCH TERMS AND CONDITIONS AS MAY BE ACCEPTABLE TO
BUYER, AND AS TO THOSE DESIGNATED EMPLOYEES WHO ACCEPT BUYER’S OFFER OF
EMPLOYMENT, BUYER SHALL ASSUME, AND INDEMNIFY AND HOLD SELLER AND ITS
AFFILIATES, BEAN DREDGING, L.L.C. AND BEAN STUYVESANT, L.L.C., HARMLESS AGAINST,
ANY LIABILITY OR OBLIGATION TO EACH AND ALL OF THE DESIGNATED EMPLOYEES OR THIRD
PARTIES WITH RESPECT TO ANY CLAIMS AND LIABILITIES ACCRUING AFTER THEIR
RESPECTIVE DATE OF HIRE, WITH RESPECT TO THE DESIGNATED EMPLOYEES, INCLUDING,
BUT NOT LIMITED TO, SEVERANCE CLAIMS, WORKERS’ COMPENSATION CLAIMS, MEDICAL AND
DISABILITY CLAIMS, VACATION PAY, AND CLAIMS BEFORE COURTS, ARBITRATORS OR
FEDERAL OR STATE AGENCIES.


12.03       CREW REIMBURSEMENT.  BUYER MAY REQUEST SELLER TO RETAIN CERTAIN OF
THE DESIGNATED EMPLOYEES ON SELLER’S PAYROLL UNTIL THE CLOSING DATE.  BUYER
SHALL PROVIDE SELLER WITH WRITTEN NOTICE PRIOR TO APRIL 12, 2007 OF THOSE
DESIGNATED EMPLOYEES WHOM BUYER WANTS SELLER TO RETAIN ON ITS PAYROLL THROUGH
THE CLOSING.  BUYER AGREES TO REIMBURSE SELLER FOR THE SALARY AND

30


--------------------------------------------------------------------------------



COST OF BENEFITS FOR THE PERIOD FROM APRIL 16, 2007 TO THE CLOSING DATE FOR
THOSE DESIGNATED EMPLOYEES RETAINED ON SELLERS PAYROLL PURSUANT TO BUYER’S
NOTICE.  SELLER SHALL PROVIDE BUYER WITH REASONABLE DETAIL ON THE AMOUNT OF
REIMBURSEMENT DUE HEREUNDER AT LEAST FIVE (5) DAYS PRIOR TO THE END OF ANY PAY
PERIOD, AND BUYER SHALL WIRE TRANSFER THE AMOUNT DUE SELLER PRIOR TO THE LAST
DAY OF THE PAY PERIOD.  ANY AMOUNTS PAID OR OWED BY BUYER TO SELLER AS
REIMBURSEMENT OF SALARY AND BENEFITS HEREUNDER SHALL BE NON-REFUNDABLE
REGARDLESS OF WHETHER THE CLOSING OCCURS.


12.04       NO THIRD-PARTY BENEFICIARY.  THIS AGREEMENT IS BEING ENTERED INTO
SOLELY FOR THE BENEFIT OF THE PARTIES HERETO, AND THE PARTIES DO NOT INTEND THAT
ANY EMPLOYEE OR OTHER PERSON SHALL BE A THIRD-PARTY BENEFICIARY OF THE COVENANTS
BY EITHER SELLER OR BUYER CONTAINED IN THIS AGREEMENT.


ARTICLE XIII
INDEMNIFICATION AND RELATED MATTERS


13.01       INDEMNIFICATION.


(A)           BY SELLER.  SELLER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD
BUYER, ITS AFFILIATES, PREDECESSORS, SUCCESSORS AND ASSIGNS (AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS) HARMLESS FROM AND AGAINST
ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE (EXCLUDING INCIDENTAL OR
CONSEQUENTIAL DAMAGES), EXPENSE (INCLUDING COSTS OF INVESTIGATION AND DEFENSE
AND REASONABLE ATTORNEYS’ FEES) OR DIMINUTION OF VALUE, WHETHER OR NOT INVOLVING
A THIRD-PARTY CLAIM (COLLECTIVELY, “DAMAGES”), ARISING, DIRECTLY OR INDIRECTLY,
FROM OR IN CONNECTION WITH:

(I)            ANY BREACH OR VIOLATION OF THIS AGREEMENT BY SELLER;

(II)           ANY MISREPRESENTATIONS, INACCURACY, BREACH OR NON-FULFILLMENT OF
ANY WARRANTY OR REPRESENTATION, AGREEMENT OR COVENANT ON THE PART OF SELLER
UNDER THE TERMS OF THIS AGREEMENT OR IN ANY CLOSING DOCUMENT EXECUTED BY SELLER
HEREUNDER;

(III)          ANY NON-ASSUMED OBLIGATIONS; AND

31


--------------------------------------------------------------------------------


(IV)          ANY LIEN (INCLUDING MARITIME LIEN) OR OTHER CHARGE OR RIGHT OF
OTHERS OF ANY KIND OR NATURE ON ANY OF THE PROPERTY WHICH EXISTED ON OR PRIOR
TO, OR WHICH ARISES OUT OF ANY FACTS OR CIRCUMSTANCES EXISTING PRIOR TO, THE
CONVEYANCE OF THE PROPERTY TO BUYER, WHETHER ACCRUED, ABSOLUTE, FIXED,
CONTINGENT, KNOWN, OR UNKNOWN OR OTHERWISE.

Buyer’s sole remedy for any breach by Seller of its representations and
warranties or obligations under this Agreement shall be under this Article
XIII.  Seller’s maximum liability to Buyer arising from its indemnification
obligations pursuant to this Article XIII shall be limited to the Purchase
Price, except for fraud or criminal conduct.  In computing the amount of any
indemnification claim, the amount of each claim shall be deemed to be an amount
net of any insurance proceeds actually recovered by Buyer from any third Person.


(B)           BY BUYER.  BUYER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD
SELLER, ITS AFFILIATES, PREDECESSORS, SUCCESSORS AND ASSIGNS (AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS) HARMLESS FROM AND AGAINST
ALL DAMAGES, ARISING, DIRECTLY OR INDIRECTLY, FROM OR IN CONNECTION WITH:

(I)            ANY BREACH OR VIOLATION OF THIS AGREEMENT BY BUYER;

(II)           ANY MISREPRESENTATIONS, INACCURACY, BREACH OR NON-FULFILLMENT OF
ANY WARRANTY OR REPRESENTATION, AGREEMENT OR COVENANT ON THE PART OF BUYER UNDER
THE TERMS OF THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS EXECUTED BY BUYER
HEREUNDER; AND

(III)          THE OPERATION OF THE PROPERTY AFTER THE CLOSING DATE.

Seller’s sole remedy for any breach by Buyer or Buyer’s representations and
warranties or obligations under this Agreement shall be under this Article XIII.


13.02       INDEMNIFICATION NOTICE.  PROMPTLY UPON OBTAINING KNOWLEDGE OF ANY
CLAIM, EVENT, STATEMENTS OF FACTS OR DEMAND WHICH HAS GIVEN RISE TO, OR COULD
REASONABLY GIVE RISE

32


--------------------------------------------------------------------------------



TO, A CLAIM FOR INDEMNIFICATION HEREUNDER, ANY PARTY SEEKING INDEMNIFICATION
UNDER THIS ARTICLE XIII (AN “INDEMNIFIED PARTY”) SHALL GIVE WRITTEN NOTICE OF
SUCH CLAIM OR DEMAND (“NOTICE OF CLAIM”) TO THE PARTY FROM WHICH INDEMNIFICATION
IS SOUGHT (AN “INDEMNIFYING PARTY”), WITH A COPY TO THE GUARANTORS OF THIS
AGREEMENT, SETTING FORTH THE AMOUNT OF THE CLAIM.  THE INDEMNIFIED PARTY SHALL
FURNISH TO THE INDEMNIFYING PARTY, IN REASONABLE DETAIL, SUCH INFORMATION AS IT
MAY HAVE WITH RESPECT TO SUCH INDEMNIFICATION CLAIM (INCLUDING COPIES OF ANY
SUMMONS, COMPLAINT OR OTHER PLEADING WHICH MAY HAVE BEEN SERVED ON IT AND ANY
WRITTEN CLAIM, DEMAND, INVOICE, BILLING OR OTHER DOCUMENT EVIDENCING OR
ASSERTING THE SAME).  NO FAILURE OR DELAY BY THE INDEMNIFIED PARTY IN THE
PERFORMANCE OF THE FOREGOING SHALL REDUCE OR OTHERWISE AFFECT THE OBLIGATION OF
ANY INDEMNIFYING PARTY TO INDEMNIFY AND HOLD THE INDEMNIFIED PARTY HARMLESS,
EXCEPT TO THE EXTENT THAT SUCH FAILURE OR DELAY SHALL HAVE ADVERSELY AFFECTED
THE INDEMNIFYING PARTY’S ABILITY TO DEFEND AGAINST, SETTLE OR SATISFY ANY
LIABILITY, DAMAGE, LOSS, CLAIM OR DEMAND FOR WHICH THE INDEMNIFIED PARTY IS
ENTITLED TO INDEMNIFICATION HEREUNDER.


13.03       INDEMNIFICATION PROCEDURE.


(A)           IF THE CLAIM OR DEMAND SET FORTH IN THE NOTICE OF CLAIM GIVEN BY
THE INDEMNIFIED PARTY PURSUANT TO SECTION 13.02 OF THIS AGREEMENT IS A CLAIM OR
DEMAND ASSERTED BY A THIRD PARTY, THE INDEMNIFYING PARTY SHALL HAVE FIFTEEN (15)
DAYS AFTER THE DATE OF THE NOTICE OF CLAIM (AS THAT TERM IS HEREINAFTER DEFINED)
TO NOTIFY THE INDEMNIFIED PARTY IN WRITING OF ITS ELECTION TO DEFEND SUCH THIRD
PARTY CLAIM OR DEMAND ON BEHALF OF THE INDEMNIFIED PARTY.  IF THE INDEMNIFYING
PARTY ELECTS TO DEFEND SUCH THIRD PARTY CLAIM OR DEMAND, THE INDEMNIFIED PARTY
SHALL MAKE AVAILABLE TO THE INDEMNIFYING PARTY AND ITS AGENTS AND
REPRESENTATIVES ALL RECORDS AND OTHER MATERIALS WHICH ARE REASONABLY REQUIRED IN
THE DEFENSE OF SUCH THIRD PARTY CLAIM OR DEMAND AND SHALL OTHERWISE COOPERATE
WITH, AND ASSIST THE INDEMNIFYING PARTY IN THE DEFENSE OF, SUCH

33


--------------------------------------------------------------------------------



THIRD PARTY CLAIM OR DEMAND, AND SO LONG AS THE INDEMNIFYING PARTY IS DEFENDING
SUCH THIRD PARTY CLAIM OR DEMAND IN GOOD FAITH, THE INDEMNIFIED PARTY SHALL NOT
PAY, SETTLE OR COMPROMISE SUCH THIRD PARTY CLAIM OR DEMAND.  IF THE INDEMNIFYING
PARTY ELECTS TO DEFEND SUCH THIRD PARTY CLAIM OR DEMAND, THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO PARTICIPATE IN THE DEFENSE OF SUCH THIRD PARTY CLAIM OR
DEMAND, AT ITS OWN EXPENSE.  IF THE INDEMNIFYING PARTY DOES NOT ELECT TO DEFEND
SUCH THIRD PARTY CLAIM OR DEMAND, OR DOES NOT DEFEND SUCH THIRD PARTY CLAIM IN
GOOD FAITH, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT, IN ADDITION TO ANY OTHER
RIGHT OR REMEDY IT MAY HAVE HEREUNDER, AT THE INDEMNIFYING PARTY’S EXPENSE, TO
DEFEND SUCH THIRD PARTY CLAIM OR DEMAND; PROVIDED, HOWEVER, THAT (I) THE
INDEMNIFYING PARTY SHALL NOT HAVE ANY OBLIGATION TO PARTICIPATE IN THE DEFENSE
OF, OR DEFEND, ANY SUCH THIRD PARTY CLAIM OR DEMAND; AND (II) THE INDEMNIFIED
PARTY’S DEFENSE OF OR ITS PARTICIPATION IN THE DEFENSE OF ANY SUCH THIRD PARTY
CLAIM OR DEMAND SHALL NOT IN ANY WAY DIMINISH OR LESSEN THE OBLIGATIONS OF THE
INDEMNIFYING PARTY UNDER THE AGREEMENTS OF INDEMNIFICATION SET FORTH IN THIS
ARTICLE XIII.


(B)           EXCEPT FOR THIRD PARTY CLAIMS BEING DEFENDED IN GOOD FAITH, THE
INDEMNIFYING PARTY SHALL SATISFY ITS OBLIGATION HEREUNDER IN CASH WITHIN THIRTY
(30) DAYS AFTER THE DATE OF NOTICE OF CLAIM.


(C)           THE TERM “DATE OF THE NOTICE OF CLAIM” AS USED IN THIS ARTICLE
XIII SHALL MEAN THE DATE THE NOTICE OF CLAIM IS DEEMED DELIVERED PURSUANT TO
SECTION 15.01 HEREOF.


ARTICLE XIV
POST-CLOSING


14.01       DILIGENCE AND FURTHER ASSURANCES.  THE PARTIES HERETO SHALL PROCEED
WITH REASONABLE DILIGENCE AND TAKE ALL SUCH ACTION AS MAY BE REQUIRED TO
CONSUMMATE THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT.  FOLLOWING THE
CLOSING, SELLER AND BUYER SHALL EXECUTE AND

34


--------------------------------------------------------------------------------



DELIVER SUCH DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS SHALL BE REASONABLY
REQUESTED BY THE OTHER PARTY TO CARRY OUT THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT.


14.02       BOOKS AND RECORDS.  EACH PARTY SHALL PRESERVE AND MAINTAIN FOR ONE
(1) YEAR AFTER CLOSING THE RECORDS IN ITS POSSESSION RELATING TO THE PROPERTY,
AND SHALL PROVIDE REASONABLE ACCESS TO THE OTHER PARTY FOR ANY LEGITIMATE
PURPOSE.  EACH PARTY SHALL COOPERATE FULLY WITH THE OTHER AND ITS COUNSEL IN THE
DEFENSE OF ANY CLAIM BY A THIRD PARTY RELATING TO THE PROPERTY, INCLUDING ACCESS
TO EMPLOYEES, BOOKS AND RECORDS OF THE SELLER AS EITHER PARTY MAY REASONABLY
REQUEST, AND TO THE EXTENT AVAILABLE.  SELLER SHALL DELIVER THE ORIGINAL LOG
BOOKS OF THE VESSEL TO BUYER, BUT SELLER SHALL HAVE THE RIGHT TO MAKE COPIES OF
ANY NECESSARY INFORMATION THEREFROM.


ARTICLE XV
NOTICES


15.01       NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR IN THIS
AGREEMENT SHALL BE IN WRITING AND DEEMED GIVEN ONLY WHEN (A) PERSONALLY
DELIVERED, (B) GIVEN BY TELEGRAM WITH WRITTEN CONFIRMATION COPY FOLLOWING, (C)
DELIVERED TO A NATIONAL OVERNIGHT COURIER SERVICE, (D) TRANSMITTED BY TELEPHONE
FACSIMILE COMMUNICATION DEVICE WITH A COPY SENT BY U.S. MAIL POSTAGE PREPAID, OR
(E) MAILED POSTAGE PREPAID TO THE PARTIES AT THE ADDRESSES SET FORTH BELOW. 
EITHER PARTY MAY, FROM TIME TO TIME, BY NOTICES HEREIN PROVIDED, DESIGNATE A
DIFFERENT ADDRESS OR FACSIMILE TELEPHONE NUMBER TO WHICH NOTICES TO IT SHALL BE
SENT.  NOTICE SHALL BE DEEMED EFFECTIVE (A) UPON DELIVERY, IF PERSONALLY
DELIVERED, (B) UPON TRANSMISSION, IF BY TELEGRAM, (C) UPON ONE (1) BUSINESS DAY
FOLLOWING DEPOSIT WITH A NATIONAL OVERNIGHT COURIER SERVICE, FEE PREPAID, (D)
UPON TRANSMISSION, IF BY TELEPHONE FACSIMILE COMMUNICATION DEVICE WITH RECEIPT
CONFIRMED, OR (E) UPON FIVE (5) BUSINESS DAYS FOLLOWING DEPOSIT IN THE UNITED
STATES MAIL, CERTIFICATED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED. 
ADDRESSES AND FACSIMILE NUMBERS FOR NOTICES TO THE PARTIES ARE AS FOLLOWS:

35


--------------------------------------------------------------------------------



 

If to the Seller to:

 

BEAN MERIDIAN L.L.C.
1055 St. Charles Avenue, Suite 500
New Orleans, Louisiana 70130-3942
Facsimile:  504-586-8607
Attention:  James W. Bean

 

 

 

 

 

With copy to:

 

Baldwin Haspel LLC
2200 Energy Centre
1100 Poydras Street
New Orleans, Louisiana 70163-2200
Facsimile:  504-585-7751
Attention:  Jerome J. Reso, Jr.

 

 

 

 

 

 

 

And

 

 

 

 

 

 

 

Sher & Blackwell LLP
1850 M Street NW, Suite 900
Washington, DC 20036-5820
Facsimile:  202-463-4950
Attn:  Jeffrey F. Lawrence
         Anne E. Mickey

 

 

 

 

 

If to Buyer to:

 

Great Lakes Dredge & Dock Company, LLC
2122 York Road
Oak Brook, Illinois 60523-1930
Facsimile:  630-574-3007
Attention:  Douglas B. Mackie

 

 

 

 

 

With copy to:

 

Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Facsimile:  312-558-5700
Attention:  Joseph A. Walsh, Jr.

 


 


ARTICLE XVI
MISCELLANEOUS PROVISIONS


16.01       COST AND EXPENSES.  SELLER SHALL PAY THE COST OF ANY RECORDING FEE
FOR THE RELEASE OR TERMINATION OF ALL LIENS NOT ASSUMED BY BUYER.  OTHERWISE,
EACH PARTY SHALL PAY ITS OWN EXPENSES INCURRED IN CONNECTION WITH THE
NEGOTIATION, EXECUTION AND CLOSING OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.

36


--------------------------------------------------------------------------------



16.02       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTER
PARTS AND SHALL BE EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY
EACH OF THE PARTIES.


16.03       HEADINGS.  THE SECTION AND OTHER HEADINGS CONTAINED IN THIS
AGREEMENT ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN
ANY WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


16.04       ENTIRE AGREEMENT.  THIS AGREEMENT AND ALL EXHIBITS BETWEEN THE
PARTIES, THE INSURANCE AGREEMENT AND THE ESCROW AGREEMENT, REPRESENT THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE AND CANCEL ANY PRIOR ORAL OR WRITTEN
AGREEMENTS, LETTERS OF INTENT OR UNDERSTANDINGS RELATED TO THE SUBSTANCE OF THIS
AGREEMENT.


16.05       AMENDMENT; ASSIGNMENT.  THIS AGREEMENT CANNOT BE MODIFIED OR AMENDED
EXCEPT BY WRITING EXECUTED BY BOTH PARTIES AND THE WRITTEN CONSENT OF ANY
GUARANTOR OF THIS AGREEMENT.  NEITHER OF THE PARTIES TO THIS AGREEMENT MAY
ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER TO ANY PERSON WITHOUT THE
PRIOR CONSENT OF THE OTHER PARTY, PROVIDED, HOWEVER, THAT BUYER MAY ASSIGN ITS
RIGHTS AND OBLIGATIONS HEREUNDER TO ANY OTHER PERSON SO LONG AS BUYER GUARANTEES
THE CONTINUING OBLIGATIONS OF SUCH ASSIGNEE HEREUNDER IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SELLER.  BUYER MAY GIVE ITS ASSIGNEE A COPY OF THIS
AGREEMENT INCLUDING EXHIBITS.


16.06       PRESS RELEASES.  NO PRESS RELEASES OR OTHER PUBLIC ANNOUNCEMENTS
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL BE MADE
PRIOR TO THE CLOSING WITHOUT THE JOINT APPROVAL OF SELLER AND BUYER, EXCEPT AS
BUYER MAY BE REQUIRED BY U.S. SECURITIES LAWS.

37


--------------------------------------------------------------------------------



16.07       BINDING AGREEMENT; NO THIRD PARTY RIGHTS.  THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES.  THIS AGREEMENT IS
BEING ENTERED INTO SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND THE PARTIES
HERETO DO NOT INTEND THAT ANY OTHER PERSON SHALL BE A THIRD-PARTY BENEFICIARY OF
ANY COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT.


16.08       TIME IS OF THE ESSENCE.  TIME IS OF THE ESSENCE IN THE PERFORMANCE
OF ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT.


16.09       GOVERNING LAW AND JURISDICTION AND CONSENT TO SERVICE.  (A)  THIS
AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE GENERAL
MARITIME LAW OF THE UNITED STATES AND THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES).


(B)           EACH OF SELLER AND BUYER (I) AGREE THAT ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE BROUGHT SOLELY
IN THE STATE OR FEDERAL COURTS OF THE STATE OF NEW YORK; (II) CONSENTS TO THE
EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS AGREEMENT; (III) WAIVES ANY OBJECTION THAT IT
MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
SUCH COURT; AND (IV) AGREES THAT SERVICE OF ANY COURT PAPER MAY BE MADE IN SUCH
MANNER AS MAY BE PROVIDED UNDER APPLICABLE LAWS OR COURT RULES GOVERNING SERVICE
OF PROCESS.


16.10       WAIVER.  SELLER AND BUYER, OR EITHER OF THEM, MAY WAIVE IN WRITING
ANY BREACH OF THE TERMS AND CONDITIONS OF THIS AGREEMENT BY THE OTHER PARTY, BUT
NO SUCH WAIVER SHALL CONSTITUTE A CONTINUING WAIVER OF SIMILAR OR OTHER BREACHES
OF TERMS AND CONDITIONS HEREOF.  ALL REMEDIES, RIGHTS, UNDERTAKINGS,
OBLIGATIONS, AND AGREEMENTS CONTAINED HEREIN SHALL BE CUMULATIVE AND NOT
MUTUALLY EXCLUSIVE.

38


--------------------------------------------------------------------------------



16.11       SEVERABILITY.  IF ANY OF THE TERMS AND CONDITIONS HEREOF SHALL FOR
ANY REASON BE HELD TO BE LEGALLY INVALID OR UNENFORCEABLE IN ANY RESPECT, SUCH
INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER OF THE
TERMS AND CONDITIONS HEREOF AND THE TERMS AND CONDITIONS HEREOF SHALL THEREAFTER
BE CONSTRUED AS IF SUCH INVALID, ILLEGAL, OR UNENFORCEABLE TERMS AND CONDITIONS
HAD NEVER BEEN CONTAINED HEREIN.


16.12       STRICT PERFORMANCE.  THE FAILURE OF SELLER OR BUYER TO INSIST UPON
STRICT PERFORMANCE OF THE TERMS, COVENANTS, AGREEMENTS AND CONDITIONS HEREIN
CONTAINED, OR ANY OF THEM SHALL NOT CONSTITUTE OR BE CONSTRUED AS A WAIVER OR
RELINQUISHMENT OF THE SELLER’S OR BUYER’S RIGHTS TO THEREAFTER ENFORCE SUCH
TERM, COVENANTS OR CONDITION, BUT THE SAME SHALL CONTINUE IN FULL FORCE AND
EFFECT.


16.13       AGREEMENT PREPARATION.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY, AND
ITS COUNSEL, HAVE REVIEWED AND REVISED THIS AGREEMENT, AND THE PARTIES AGREE
THAT THE RULE OF INTERPRETATION OF CONTRACTS, AS SET FORTH IN LOUISIANA CIVIL
CODE ARTICLE 2056, TO THE EFFECT THAT ANY DOUBT CONCERNING A PROVISION IN A
CONTRACT IS TO BE RESOLVED AGAINST THE DRAFTING PARTY OR PARTY WHO FURNISHED ITS
TEXT, SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR ANY
AMENDMENTS OR EXHIBITS.

39


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN EXECUTED BY BUYER AND SELLER AS OF
THE EFFECTIVE DATE.

 

SELLER:

 

 

 

BEAN MERIDIAN L.L.C.

 

 

 

By:  /s/ William D. Hoffman   

 

Name:  William D. Hoffman

 

Title:  President

 

 

 

BUYER:

 

 

 

GREAT LAKES DREDGE & DOCK
COMPANY, LLC

 

 

 

By:  /s/ Douglas B. Mackie   

 

Name:  Douglas B. Mackie

 

Title:  President and Chief Executive Officer

 

40


--------------------------------------------------------------------------------